SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June Commission File Number 001-35400 Just Energy Group Inc. (Translation of registrant’s name into English) 6345 Dixie Road, Suite 200, Mississauga, Ontario, Canada L5T 2E6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Management Information Circular 2 Form of Proxy Document 1 of this report on Form 6-K is incorporated by reference into the Registrant’s outstanding registration statements on Form F-3 (No. 333-188184), Form F-10 (No. 333-208289) and Form S-8(No. 333-183954, No. 333-200194 and No. 333-208131) that have been filed with the Securities and Exchange Commission. DOCUMENT 1 JustEnergy GroupInc. Notice of Annual Meeting of Shareholders -And- Management Information Circular June28, 2016 KEY FISCAL 2016 HIGHLIGHTS • Sales of $4,105.9million increased 5% from sales of $3,895.9million in the prior year, reflecting higher selling prices for the U.S.markets after currency conversion to Canadian dollars, partially offset by a decrease in the total customerbase. • Gross Margin of $702.3million increased 17% year over year, driven by the continued success of margin improvement initiatives and favorable impact from foreign exchange. • Base EBITDA of $207.6million increased 15% year over year and exceeded the Company’s annual guidance range of $193 to $203million. Base EBITDA includes $17.9million of prepaid commission expense for the year. Excluding this additional expense item, Base EBITDA increased 25% to $225.5million in fiscal2016. • Base funds from continuing operations of $138.2million increased 49% from the $92.5million reported in the prior year. The payout ratio on Base funds from continuing operations for fiscal 2016 was 54%, a significant improvement from 94% in fiscal 2015 and 139% in fiscal2014. • Cash and cash equivalents were $127.6million as of March31, 2016, an increase of 62% from $78.8million reported in the previous year. The increase in cash balances and availability of borrowings under the credit facility over the past year have resulted in $121.1million of additional buyingpower. • Long-term debt of $660.5million as of March31, 2016 decreased 2% from $676.5million as of March31, 2015. Book value net debt was 2.6x for Base EBITDA, significantly improved from 3.3x just one yearago. JUST ENERGY FOUNDATION FISCAL 2016 HIGHLIGHTS • Over $250,000 in charitable funding across North America during fiscal 2016. • In November2015, Just Energy employees organized an event with regulatory commissioners from across the UnitedStates to feed disadvantaged and homeless individuals during the annual conference of the National Association of Regulatory Utility Commissioners in Austin,Texas. • In December2015, Hudson Canada team volunteered at the CP24CHUM Christmas Wish, a program that has become one of the largest distributors of toys to children in need in the Greater TorontoArea. • Philadelphia sales office runs a “feed the homeless” drive once/month, donating food and pre-packaged meals to the areashomeless. • Just Energy sales offices ran a “Supplies for Schools Drive” purchasing supplies for over 500students inMexico. • Goodwill Ambassador Program (GAP): Just Energy grants all employees one day off a year to volunteer at a charity of their choice ensuring that employees can make a difference to a cause that means the most to them. In the past year, employees volunteered at various charitable organizations, including, Habitat for Humanity, Daily Bread Food Bank, Houston Food Bank, Trillium Health Partners and Girl Guides ofCanada. May27, 2016 Dear Fellow Shareholder: It is my pleasure to invite you to the annual meeting of shareholders of Just Energy to be held at the Toronto Stock Exchange- Broadcast Centre located on the main floor of The Exchange Tower, 2First Canadian Place, 130King Street West, Toronto, Ontario on Tuesday, June28,2016. Fiscal year 2016 was a tremendous year for JustEnergy on a number of fronts. Our business performed very well, exceeding our expectations and delivering strong top- and bottom-line results while generating meaningful cash flow. In parallel with delivering strong results, we were able to take strategic measures to position the Company for continued long-term success and set the course toward achieving our objective of becoming a premiere, world-class provider of energy management solutions. Over the past two years, we have taken strong action to improve our financial position in order to capture more accretive profits and cash flows that will support our growth strategy. We’ve been successful in reducing debt; selling capital-intensive, non-core assets; enhancing customer margins; and achieving a sustainable dividend payout ratio. We have also continued to build on our core strengths, such as our world-class risk management practices, to deliver stable, predictable results even in the midst of weather volatility. As a result of all this positive change, we expect the improved scale and leverage in our model to continue going forward. This was evident in our ability to take 5% top-line sales growth and deliver 17% gross margin and 15% base EBITDA growth during fiscal year 2016. Our improved profitability is also supporting our ability to generate significant cash flows, which grew 62% during the year, and greatly improve our base funds from operations, which grew 47%. We’re confident these consistent, performance-driven results are the new normal at JustEnergy. The strong foundation upon which we exit fiscal 2016 has the Company positioned to fully participate in the significant growth opportunities that exist in our exciting, changing industry. The energy management solutions industry is in the midst of a significant transformation as consumers demand value added products that address the changing manner in which energy will be consumed in the future. JustEnergy is at the forefront of this movement, and we are excited about the possibilities that these trends bring to our Company and our shareholders. At JustEnergy, we are guided by a clear vision of the future- of where the energy sector is going, what customers will want next, and where market opportunities exist. What sets us apart from the rest of our industry is our ability to transform that insight into action by developing effective strategies and compelling products that capitalize on change and deliver tangible results and real value to our customers and ourinvestors. We continue to see a rapid evolution in the way people buy, consume and manage energy. Historically, our customers wanted the peace of mind that comes with locking in energy prices. However, today’s customers also want more value, choices and control. We embrace this change by challenging ourselves daily to explore forward-thinking solutions and progressive options to deliver gold-standard products andservices. Today, we can give customers access to technology, data and solutions that wouldn’t have seemed possible even just a few years ago. It’s an exciting time for our industry, and JustEnergy is at the forefront when it comes to creating innovative approaches to help customers reduce their energy footprints and manage budgets by controlling their appliances and energy consumption. In summary, it has been an incredible year for our Company, and one we feel places us squarely on the best path to becoming the premier world-class provider of energy management solutions. Our core business is healthy and the key performance indicators for our business- earnings, gross margin and cash flow- are strong and growing even stronger with visibility to sustained profitability over the long term. We have a leading market position in all of our geographic territories, and our sales and marketing expertise will allow us to step with the evolving needs of our target customers. We’re committed to delivering another year of double-digit earnings growth, maintaining a stable $0.50 dividend, pursuing prudent geographic expansion, and further strengthening the Company’s financial and strategic position in the coming year. Through prudent fiscal management and a clear strategy for the future, we are in an excellent position heading into a very promising2017. The accompanying proxy circular and notice of meeting contains a description of the matters to be voted upon at the meeting and provides information on executive compensation and corporate governance at JustEnergy. We hope you will take the time to read the proxy circular in advance of the meeting as it provides background information that will help you exercise your right to vote. Whether or not you attend the meeting in person, we encourage you to vote as this is one of your rights as a shareholder. Instructions on the ways you can exercise your voting rights are found starting on page3 of this information circular. If you are able to attend the meeting in person, there will be an opportunity to ask questions and to meet your directors, JustEnergy management and your fellow shareholders. On behalf of our board of directors, we would like to express our gratitude for the support of our shareholders. We would also like to thank our employees for their hard work andsupport. We look forward to seeing you at the meeting. Sincerely, /s/ Rebecca MacDonald Rebecca MacDonald Executive Chair Notice of Annual Meeting To: JustEnergy Common Shareholders The annual meeting of JustEnergy GroupInc. (“JustEnergy”) shareholders will be held at the Toronto Stock Exchange- Broadcast Centre, The Exchange Tower, 2First Canadian Place, 130King Street West, Toronto, Ontario, Canada M5X1J2 on Tuesday, June28, 2016, at 3:00p.m.EDT: 1. to receive the audited consolidated financial statements of Just Energy for the year ended March31, 2016 and the auditor’s reportthereon; 2. to elect the nominees of JustEnergy standing for election as directors on an individual basis; 3. to re-appoint Ernst& YoungLLP as auditors of JustEnergy and to authorize the Board of Directors of JustEnergy (the“Board”) to fix the auditors remuneration; 4. to consider, in an advisory, non-binding capacity, JustEnergy’s approach to executive compensation;and 5. to transact such other business as may properly be brought before the meeting or any adjournment or postponement thereof. The matters proposed to be dealt with at the meeting are described in the proxy circular accompanying this notice. The directors have fixed May25, 2016, as the record date for the determination of the common shareholders entitled to receive notice of and vote at themeeting. Dated at Toronto, Ontario JUST ENERGY GROUPINC. May27, 2016. /s/ Jonah T. Davids Jonah T. Davids Executive Vice President, General Counsel and CorporateSecretary Inside this Circular Page KEY TERMS 1 MEETING AND VOTING INFORMATION 3 VOTING- QUESTIONS AND ANSWERS 3 BUSINESS OF THE MEETING 6 CORPORATE GOVERNANCE PRACTICES 9 DIRECTORS 13 DIRECTOR COMPENSATION 20 Director Compensation Structure 20 Director Compensation Table 21 Options and Common Share Based Awards- Outside Directors 23 Director Incentive Plan Awards- Value Vested or Earned During the Year 24 COMPENSATION DISCUSSION AND ANALYSIS 24 Compensation Principles and Philosophy 25 The Compensation Committee 25 Our Approach to Executive Compensation 25 Elements of Compensation 28 JustEnergy Performance Graph 33 Amendments to Employment Agreements 34 Summary Compensation Table 34 Incentive Plan Awards 36 Equity Compensation Plans 37 Securities Authorized for Issuance Under Equity Compensation Plans 41 TERMINATION, CHANGE OF CONTROL AND EMPLOYMENT AGREEMENT TERMS 42 Termination Provisions 42 Change of Control Events 43 Summary of Incremental Severance and Termination Payments 44 Employment Agreements- Other Terms, Conditions and Obligations 44 OTHER MATTERS 45 Indebtedness of Directors and Executive Officers 45 Interest of Informed Persons in Material Transactions 45 Regulatory Matters and Bankruptcies and Insolvencies 45 Interests of Certain Persons or Companies in Matters to be Acted Upon 45 2017 Shareholder Proposals 46 Additional Information 46 Board Approval 46 SCHEDULE A- STATEMENT OF CORPORATE GOVERNANCE PRACTICES OF JUSTENERGY A-1 SCHEDULE B- JUST ENERGY GROUPINC.- BOARD MANDATE B-1 SCHEDULE C- COMPENSATION, HUMAN RESOURCES, HEALTH, SAFETY AND ENVIRONMENTAL COMMITTEE- TERMS OFREFERENCE C-1 KEY TERMS The following table provides definitions for terms that are used throughout thisCircular. Base EBITDA EBITDA adjusted to exclude the mark to market gains (losses) arising from IFRS requirements for derivative financial instruments on future supply positions. This measure reflects operating profitability as mark to market gains (losses) are associated with supply already sold at future fixed prices. Board Board of Directors of the Company Company or JustEnergy JustEnergy GroupInc. DSG Deferred Share Grant issued to directors pursuant to the 2010 Directors Compensation Plan, as amended from time to time. Embedded Gross Margin A rolling five-year measure of management’s estimate of future contracted energy gross margin. The energy marketing embedded margin is the difference between existing customer contract prices and the cost of supply for the remainder of term, with appropriate assumptions for customer attrition and renewals as calculated in JustEnergy’s MD&A. Funds from Operations The net cash available for distribution through dividends to shareholders. Funds from Operations is calculated by JustEnergy as gross margin adjusted for cash items including administrative expenses, selling and marketing expenses, bad debt expenses, finance costs, corporate taxes, capital taxes and other items. The gross margin used includes a seasonal adjustment for the gas markets in Ontario, Quebec, Manitoba and Michigan in order to include cash received. PBG Performance Bonus Grant issued pursuant to the Company’s 2013 Performance Bonus Incentive Plan, as amended from time to time. RSG Restricted Share Grant issued pursuant to the Company’s 2010 Restricted Share Grant Plan, as amended from time to time Total Shareholder Return or TSR The percentage increase (decrease) during a Fiscal Year of the market value of JustEnergy’s common shares based on the closing market price for JustEnergy’s common shares on the TSX on the last day of the Fiscal Year plus the total dividends paid on such shares over during the Fiscal Year. Currency Unless otherwise identified, all amounts in this Circular are in Canadian dollars. Non-GAAP Measures In the Circular, JustEnergy has used terms that are not defined by GAAP, including Base EBITDA, Embedded Gross Margin and Funds From Operations (asdefined above), but are used by management to evaluate performance of JustEnergy and its business. Since Non-GAAP financial measures do not have standardized meanings prescribed by GAAP and are therefore unlikely to be comparable to similar measures presented by other companies, securities regulations require that Non-GAAP 1 financial measures are clearly defined, qualified and reconciled to their nearest GAAP measures. Except as otherwise indicated, these Non-GAAP financial measures are calculated and disclosed on a consistent basis from period to period. Specific adjusting items may only be relevant in certain periods. The intent of Non-GAAP financial measures is to provide additional useful information to investors and analysts and the measures do not have any standardized meaning under IFRS. The measures should not, therefore, be considered in isolation or used in substitute for measures of performance prepared in accordance with IFRS. Other issuers may calculate Non-GAAP financial measures differently. Investors should be cautioned that they should not be construed as alternatives to net earnings, cash flow from operating activities or other measures of financial results determined in accordance with GAAP as an indicator of JustEnergy’s performance. 2 MEETING AND VOTING INFORMATION This proxy circular is provided in connection with the solicitation of proxies by management of JustEnergy for use at the annual meeting of its shareholders or at any adjournment or postponement thereof (the“Meeting”). In this document “you” and “your” refer to the shareholders of, and “JustEnergy”, the “Company” or “we”, “us”, “our”, refer to, JustEnergy GroupInc. The information contained in this proxy circular is given as at May25, 2016 (the“Circular”), except as indicated otherwise. IMPORTANT- If you are not able to attend the meeting, please exercise your right to vote by signing the enclosed form of proxy or voting instruction form and, in the case of registered shareholders by returning it to Computershare Trust Company of Canada in the enclosed envelope, or by voting by fax or online as indicated on the form of proxy, no later than 3:00p.m. (EDT) on June24, 2016, or, if the meeting is adjourned or postponed, by no later than 3:00p.m. (EDT) on the business day prior to the day fixed for the adjourned or postponed meeting. See the form of proxy. If you are a non-registered shareholder, reference is made to the section entitled “How do I vote if I am a non-registered shareholder?” on page5 of thiscircular. VOTING- QUESTIONS AND ANSWERS VOTING AND PROXIES Who can vote? Shareholders who are registered as at the close of business on May25, 2016 (the“record date”), will be entitled to vote at the meeting or at any adjournment or postponement thereof, either in person or byproxy. As of the close of business on May27, 2016, 147,196,778common shares (“Common Shares”) in the capital of JustEnergy were issued and outstanding. Each common share carries the right to onevote. To the knowledge of the directors and senior offices of JustEnergy based on the most recent publicly available information at May27, 2016, two persons exercised control or direction over shares carrying 10% or more of the voting rights attached to the Common Shares of JustEnergy. Jim Pattison, through the Great Pacific Capital Corp. and The Jim Pattison Foundation, beneficially owns, or directly or indirectly controls, a total of 24,312,842 (16.5%) of JustEnergy’s Common Shares and Ron Joyce, through JetportInc., beneficially owns, or directly or indirectly controls, 20,000,000 (13.6%) of JustEnergy’s commonshares. Who is soliciting my proxy? Management of JustEnergy is soliciting your proxy. The solicitation is being made primarily by mail, but our directors, officers or employees may also solicit proxies at a nominal cost to JustEnergy. 3 What is Quorum for the Meeting? At the meeting, a quorum shall consist of two or more persons either present in person or represented by proxy and representing in the aggregate not less than 25% of the outstanding Common Shares. If a quorum is not present at the meeting within one half hour after the time fixed for the holding of the meeting, it shall stand adjourned to such day being not less than 14days later and to such place and time as may be determined by the chair of the meeting. At such meeting, the Shareholders present either personally or by proxy shall forma quorum. In the event of a tie or deadlock vote at the meeting, the chair may not cast a decidingvote. Am I a registered or beneficial Shareholder? If your shares are registered on the record date directly in your name with Just Energy’s transfer agent, you are considered with respect to those shares to be a “registered shareholder”. The proxy circular and proxy have been sent directly to you by Computershare Trust Company ofCanada. If your shares are held in a stock brokerage account or by a bank or financial intermediary or other nominee, you are considered the “beneficial Shareholder” of shares held in street name. The proxy circular has been forwarded to you by your broker, bank, financial intermediary or other nominee who is considered, with respect to those shares, the registered shareholder. As the beneficial Shareholder, you have the right to direct your broker, bank, financial intermediary or other nominee how to vote your shares by using the voting instruction card included in the mailing or by following their instructions forvoting. How will matters be decided at the meeting? A simple majority of the votes cast, in person or by proxy, will constitute approval for each matter to be votedupon. How do I vote if I am a registered Shareholder? 1. Voting By Proxy You are a registered shareholder if your name appears on your share certificate. If this is the case, you may appoint someone else to vote for you as your proxy holder by using the enclosed form of proxy. The persons currently named as proxies in such form of proxy are the executive chair and the lead director of JustEnergy. However, you have the right to appoint any other person or company (whoneed not be a shareholder) to attend and act on your behalf at the meeting. That right may be exercised by writing the name of such person or company in the blank space provided in the form of proxy or by completing another proper form of proxy. Make sure that the person you appoint is aware that he or she is appointed and attends themeeting. (i) How can I send my form of proxy? You can either (i)return a duly completed and executed form of proxy to the transfer agent and registrar for JustEnergy’s common shares, Computershare Trust Company of Canada, in the envelope provided, or (ii)you can vote as indicated above by following the instructions on the form ofproxy. (ii) What is the deadline for receiving the form of proxy? The deadline for receiving duly completed forms of proxy or a vote following any one of the other two options as indicated above is 3:00p.m. EDT on June24, 2016, or if the meeting is adjourned or postponed, by no later than 3:00p.m. EDT on the business day prior to the day fixed for the adjourned or postponed meeting. 4 Please see below under the heading “How will my common shares be voted if I return a proxy?” for more information. 2. Voting in Person If you wish to vote in person, you may present yourself to a representative of Computershare Trust Company of Canada at the registration table. Your vote will be taken and counted at the meeting. If you wish to vote in person at the meeting, do not complete or return the form ofproxy. How do I vote if I am a non-registered shareholder? If your common shares are not registered in your name and are held in the name of a nominee such as a trustee, financial institution or securities broker, you are a “non-registered shareholder”. If, as is usually the case, your common shares are listed in an account statement provided to you by your broker or other nominee or custodian, those common shares will, in all likelihood, not be registered in your name. Such common shares will more likely be registered under the name of your broker, or an agent of that broker or other nominee or custodian. Without specific instructions, Canadian brokers and their agents or nominees are prohibited from voting shares for the broker’s client. If you are a non-registered shareholder, there are two ways, listed below, that you can vote your commonshares: 1. Giving Your Voting Instructions (Voting By Proxy) Applicable securities laws require your nominee to seek voting instructions from you in advance of the meeting. Accordingly, you will receive or have already received from your nominee a request for voting instructions for the number of common shares you hold. The persons currently named as proxies are the executive chair and the lead director of JustEnergy. However, you have the right to appoint any other person or company (whoneed not be a shareholder) to attend and act on your behalf at the meeting. Every nominee has its own mailing procedures and provides its own signature and return instructions, which should be carefully followed by non-registered shareholders to ensure that their common share are voted at themeeting. 2. Voting in Person If you wish to vote in person at the meeting, insert your name in the space provided on the request for voting instructions provided by your nominee to appoint yourself as proxy holder and follow the signature and return instructions of your nominee. Non-registered shareholders who appoint themselves as proxy holders should present themselves at the meeting to a representative of Computershare Trust Company of Canada. Do not otherwise complete the request for voting instructions sent to you as you will be voting at themeeting. How will my common shares be voted if I return a proxy? By completing and returning a proxy, you are authorizing the person named in the proxy to attend the Meeting and vote your Common Shares on each item of business according to your instructions. If you have appointed the designated directors or officers of JustEnergy as your proxy and you do not provide them with instructions, they will vote your common shares asfollows: • FOR the election of the nominees as directors to the Board; • FOR the re-appointment of Ernst& YoungLLP as auditors and the authorization of the directors to fix the auditor’s remuneration; • FOR the advisory resolution approving JustEnergy’s approach to executive compensation;and 5 • FOR the transaction of such other business as may properly be brought before the meeting or any adjournment or postponement thereof. As of May25, 2016, no director or officer of the Company is aware of any variation, amendment or other matter to be presented for a vote at theMeeting. What if I change my mind? You may revoke your proxy at any time by completing a proxy form or voting instruction form that is dated later than the proxy form or voting instruction form you are changing, and delivering it as indicated above at any time up to 3:00p.m. EDT on June24, 2016, or if the meeting is adjourned or postponed, by no later than 3:00p.m. EDT on the business day prior to the day fixed for the adjourned or postponed meeting. If you are a registered Shareholder, you can also revoke a vote you made by sending a notice in writing from you or your authorized attorney to our Corporate Secretary of JustEnergy at the registered office of JustEnergy (First Canadian Place, 100King Street West, Suite2630, Toronto, Ontario M5X1E1) at any time up to and including 3:00p.m. EDT on June24, 2016 or on the last business day preceding the day of the meeting or any adjournment or postponement thereof; or by giving notice with the Chair of the Meeting on the day of the Meeting or any adjournment or postponement thereof, or in any other matter permitted bylaw. How can I contact the transfer agent? You can contact the transfer agent either by mail at Computershare Trust Company of Canada, 100University Ave., 9thFloor, North Tower, Toronto, Ontario M5J2Y1 or by fax at 1866249-7775. BUSINESS OF THE MEETING JustEnergy’s Financial Statements We will place before the Meeting our consolidated financial statements, including the related auditor’s report, for the year ended March31, 2016. Our financial statements are included in our 2016 Annual Report. The Annual Report will be mailed to shareholders who requested a copy. Our financial statements are also available on our website at www.justenergygroup.com, on SEDAR at www.sedar.com and on EDGAR atwww.sec.gov. On May18, 2016 the Board approved the consolidated audited financial statements of JustEnergy for the year ended March31, 2016. Under the Canada Business Corporations Act, the corporate legislation which governs JustEnergy, the financial statements are required to be mailed to shareholders that elect to receive them but no shareholder vote is required. You will however be entitled to ask questions of financial management at themeeting. Electing Directors You will be electing a Board consisting of 10members. The nominees proposed for election as directors were recommended to the board by the nominating and governance committee and are listed below. All of the nominees, are currently directors of JustEnergy. Ryan Barrington-Foote John A. Brussa R. Scott Gahn H. Clark Hollands James Lewis Rebecca MacDonald Deborah Merril Brett A. Perlman George Sladoje William F. Weld 6 Please refer to the section entitled “Directors” on page13 of this Circular for biographies and more information on the nominees. Directors elected at the Meeting will serve until the end of Just Energy’s next annual shareholders’ meeting or until their resignation, ifearlier. üThe Board recommends a vote FOR each of the 10director nominees. If one of the designated directors or officers is your proxyholder and you have not given instructions on how to vote your Common Shares, he or she will vote “FOR” the election of each of the 10nominees in this Circular. If a proposed nominee is unable to serve as a director or withdraws his or her name, the individuals named in your form of proxy or voting instruction form reserve the right to nominate and vote for another individual in their discretion. Management has no reason to believe that any of the nominees for election as directors will be unable to serve if elected to office and management is not aware of any amendment or other business likely to be brought before themeeting. The nominee directors are being elected on an individual, as opposed to a slate, basis. The board of JustEnergy has adopted a policy which requires that any nominee for director who receives a greater number of votes “withheld” than votes “for” his or her election as a director shall submit his or her resignation to the nominating and governance committee for consideration promptly following the meeting. The nominating and governance committee shall consider the resignation and shall recommend to the board of JustEnergy whether to accept it. The board will consider the recommendation and determine whether to accept it within 90days of the Meeting and a news release will be issued by JustEnergy announcing the board’s determination. A director who tenders his or her resignation will not participate in any meetings to consider whether the resignation shall beaccepted. Appointing the Auditor üThe Board recommends a vote FOR the re-appointment of Ernst& YoungLLP as JustEnergy’s auditor. The Board, on the recommendation of the Audit Committee, proposes that Ernst& YoungLLP (“EY”) be re-appointed as auditors of JustEnergy until the end of the next annual shareholders’ meeting and that the Board be authorized to set the auditor’s remuneration. EY has served as JustEnergy’s auditors since 2010. EY Canada is a member firm of Ernst& Young Global, which employs 190,000people in more than 700offices in 150countries. EY Canada is headquartered in Toronto, Ontario and has offices in 17locations across Canada. The U.S.firm is headquartered in NewYork City and has offices in more than 80locations across the U.S.EY provides a full range of assurance, tax, advisory and transaction services to clients across a range of industries, including many energy companies. In order to be effective, the resolution re-appointing EY as auditors and authorizing the directors to fix their remuneration must receive the affirmative vote of a majority of the votes cast by Shareholders in person or byproxy. If one of the designated directors or officers is your proxyholder and you have not given instructions on how to vote your Common Shares, he or she will vote “FOR” the appointment of EY as JustEnergy’s auditors. 7 What were EY’s Fees for F2016 and F2015? F2016 F2015 Audit Fees(1) $ $ Audit Related Fees(2) Tax Fees(3) Other Fees Nil Nil Total(4) Audit Fees include fees for services rendered by EY in relation to the audit and review of JustEnergy’s financial statements and in connection with the Company’s statutory and regulatory filings. In fiscal 2016, audit-related fees primarily related to the audit of JustEnergy’s consolidated financial statements as well as stand-alone subsidiary audits required for regulatory filings. Tax fees mainly relate to tax compliance and structuring services. The Audit Committee of JustEnergy has considered whether the magnitude and nature of these services is compatible with maintaining the independence of the external auditors and is satisfied that they are. All services provided by EY were pre-approved by the Audit Committee. Say on Pay Advisory Vote The Board has adopted a non-binding advisory vote relating to executive compensation to solicit feedback on our approach to executive compensation. Shareholders have the opportunity to vote “For” or “Against” the Company’s approach to executive compensation through the following advisory resolution: “RESOLVED that, on an advisory basis and not to diminish the role or responsibilities of the board of directors, the shareholders accept the approach to executive compensation disclosed in the Information Circular and delivered in connection with the 2016 Annual General Meeting of Shareholders of the Corporation.” üThe Board recommends a vote FOR approval of the advisory vote on executive compensation. As this is an advisory vote, the results will not be binding on the Board. However, JustEnergy’s Say on Pay Policy provides that if a significant proportion of the common shares represented in person or by proxy at the meeting are voted against the advisory resolution, the lead director of the board will oversee a process to seek to better understand opposing shareholders’ specific concerns. The compensation committee will consider the results of this process and, as it considers appropriate, will review the approach to executive compensation in the context of shareholders’ specific concerns and may take recommendations to the board for implementation by the compensation committee. At JustEnergy’s June25, 2015 annual meeting 97.6% of the votes cast by shareholders approved, in an advisory, non-binding capacity, JustEnergy’s approach to executive compensation. If one of the designated directors or officers is your proxyholder and you have not given instructions on how to vote your Common Shares, he or she will vote “FOR” the approval of the advisory vote on executive compensation. Other Business Following the conclusion of the formal business to be conducted at the Meeting, we will present a report on JustEnergy’s F2016 financial results and outlook, as well as invite questions and comments from Shareholders. 8 As of the date of this Circular, management is not aware of any changes to the items listed above and does not expect any other business to be brought forward at the Meeting. If there are changes or new business, if you do not provide your proxyholder with instructions, your proxyholder can vote your Common Shares on these items as he or she seesfit. CORPORATE GOVERNANCE PRACTICES JustEnergy is committed to maintaining high standards of corporate governance and continually assesses its governance practices against evolving policies, practices and legal requirements. ScheduleA of this Circular contains a detailed description of our corporate governance practices in accordance with the rules and standards of the Canadian Securities Administrators, the Toronto Stock Exchange (“TSX”) and the NewYork Stock Exchange (“NYSE”). The Board is responsible for the stewardship of the Company. Its role is to provide effective leadership and oversight of JustEnergy. JustEnergy has officers and employees responsible for the day-to-day management and conduct of the businesses of JustEnergy and the implementation of the strategic plan and approved by the Board. Fundamentally, the Board seeks to ensure that the Company conducts its business with integrity and a view to creating sustainable and long-term value and profitable growth. Supported by its committees, the Board’s processes are designed to achieve an appropriate degree of independence from management; to monitor the risk management framework of the Company, including the integrity of its approaches to hedging the supply of natural gas, electricity and green products; to oversee succession planning; and to consider, approve and monitor the Company’s strategic, operating, capital and financial plans. The duties and responsibilities of the Board are set out in a written mandate of the Board which can be found attached to this Circular as ScheduleB andon the Company’s website at www.justenergygroup.com. To assist the Board with its fiduciary responsibitities, the Board is currently supported by the following five standing committees: • Audit Committee; • Risk Committee; • Compensation, Human Resources, Environmental and Health and Safety Committee; • Nominating and Corporate Governance Committee; and • Finance Committee. Independent Majority As indicated in the Circular and as required by applicable legislation and regulation including the NYSE listing standards, 7 of the 10persons standing for election are independent. Accordingly, over two-thirds of JustEnergy’s directors are currently independent as defined by applicable stock exchange and securities legislation. All directors currently serving as members of the compensation committee, the risk committee and the audit committee, are independent. The board of directors has determined and declared that the relationship of John Brussa as a partner at a law firm which represents Just Energy in selected matters is not such as to impair his independent judgment as a director and accordingly, except for purposes of the audit committee and the compensation committee, he can be regarded as independent for purposes of the Board and all other Board committees. 9 The following table illustrates the independence of the current directors, including the current composition of the committees of theBoard: Director Independent Y/N Audit Committee Risk Committee Compensation, Human Resources, Environmental and Health and Safety Committee Nominating and Corporate Governance Committee Finance Committee Ryan Barrington-Foote Y ü ü ü John Brussa Y ü ü ü R. Scott Gahn Y ü Chair H. Clark Hollands Y ü ü Chair James Lewis N Rebecca MacDonald, ExecutiveChair N Deborah Merril N Brett Perlman Y ü ü George Sladoje Y ü Chair David Wagstaff(1) Y Chair ü ü William F. Weld, LeadDirector Y ü Chair (1) Mr. Wagstaff has not been nominated for re-election. Board Rejuvenation and Diversity The board of JustEnergy approved a retirement policy for directors which, in effect, requires non-management directors to step down from the board on the earlier of: (a)15years of service from the date they were appointed or elected or starting from JustEnergy’s April2001 initial public offering and (b)attaining age 75. Special circumstances may exist or arise when it is in JustEnergy’s best interests to waive the policy for up to maximum of three years based on a director’s contribution and expertise subject to solid annual performance assessments and shareholder approval. Accordingly, the nominating and governance committee has determined that an exception should be made for Mr.Brussa for up to three years, due to his extensive contribution andexpertise. In addition, the board has adopted a policy to encourage greater board diversity and renewal. We consider diversity of gender, ethnicity, age, business experience, functional expertise, personal skills, stakeholder perspectives and geography as factors to consider in identifying new directors. To implement the board’s objective a total of three new independent directors were appointed to the JustEnergy board in 2012 and 2013 and an additional five new directors, three of whom are independent, were appointed in2015. 10 Skills Matrix The following table identifies the areas where nominee directors have assessed themselves as expert or as having strong working knowledge. The Nominating and Governance Committee has reviewed the skills matrix and is satisfied that the Board has the appropriate combination of experience, skills and expertise to perform its duties and responsibilities. Director Business Structuring and M&A Energy Risk Management Compensation Finance Governance Technology Public Policy Sales and Marketing Ryan Barrington-Foote ü ü ü ü ü John Brussa ü ü ü ü ü ü ü R. Scott Gahn ü ü ü ü ü ü ü ü H. Clark Hollands ü ü ü ü ü James Lewis ü ü ü ü ü ü ü Rebecca MacDonald, Executive Chair ü ü ü ü ü ü ü ü Deborah Merril ü ü ü ü ü ü ü Brett Perlman ü ü ü ü ü ü ü ü George Sladoje ü ü ü ü ü ü ü William F. Weld, Lead Director ü ü ü ü ü ü Clawback Policy On February9, 2012 the board approved a Clawback Policy entitled “Recoupment Upon Restatement or Misstatement of Financial Results” which provides that if, in the opinion of the independent directors of the Board, Just Energy’s financial results are restated due in whole or in part to intentional fraud or misconduct by one or more of JustEnergy’s executive officers the independent directors have the discretion to use their best efforts to remedy the fraud or misconduct and prevent its recurrence. JustEnergy’s independent directors may, based upon the facts and circumstances surrounding the restatement, direct that JustEnergy recover all or a portion of any bonus or incentive compensation paid, or cancel all, or part of, the stock-based awards granted, to an executive officer. The remedies that may be sought by the independent directors are subject to a number of conditions, including, that: (i)the bonus or incentive compensation to be recouped was based on the achievement of objective financial or other similar criteria or factors as provided for in the executive officer’s employment contract and was calculated based upon the financial results that were restated, (ii)the executive officer in question engaged in the intentional misconduct, (iii)the bonus or incentive compensation calculated or to be calculated under the restated financial results is less than the amount actually paid or awarded or to be paid or awarded, and (iv)no remedy, action or proceeding for the recovery of any amount from an executive officer that is provided for in the policy may be commenced after a period of three years from the date such executive’s employment is terminated for whatever reason. Directors to be Elected on an Individual Basis As a corporate governance initiative, the nominee directors are being elected on an individual, as opposed to a slate, basis. The board of JustEnergy has adopted a policy which requires that any nominee for director who 11 receives a greater number of votes “withheld” than votes “for” his or her election as a director shall submit his or her resignation to the nominating and governance committee for consideration promptly following the meeting. The nominating and governance committee shall consider the resignation and shall recommend to the board of JustEnergy whether to accept it. The board will consider the recommendation and determine whether to accept it within 90days of the meeting and a news release will be issued by JustEnergy announcing the board’s determination. A director who tenders his or her resignation will not participate in any meetings to consider whether the resignation shall beaccepted. Women on Boards To address National Instrument58-101 entitled “Disclosure of Corporate Governance Practices”, the board of JustEnergy amended its policy on Board Diversity and Renewal to include as a guideline and target that at a minimum, one third of JustEnergy’s directors should, within a reasonable period of time, be women. At present, 18% of Board are women, an increase from 11% in 2014/2015. After the June28, 2016 annual meeting, 20% of the Board will be comprised of women, if all of the nominees areelected. Board Overloading On February10, 2016, the directors of JustEnergy unanimously approved amending JustEnergy’s “Board Overloading” to be consistent with International Shareholders Services’ and Glass Lewis’ revised policies coming into force in 2017. The revised guideline provides that as a principle of good corporate governance, (i)non-management directors of JustEnergy should not serve on the boards of more than four publicly listed companies; and (ii)management directors shall not serve on the board of more than two publicly listed companies. The nominating and governance committee, after a consideration of all the circumstances, may determine annually, prior to the election of directors, to waive the guideline for persons who in exceptional circumstances with unique experience and expertise, should not be constrained from serving on the board, provided that such a director maintains an attendance record of at least 80% of all board and Committee meetings. The nominating and governance committee has determined that the guidelines should not apply to JohnBrussa due to his expertise and extensivecontribution. Director Orientation and Continuing Education The Board has approved, as a corporate governance initiative, a policy to formalize its approach to a comprehensive orientation plan for new directors and a policy to encourage directors to participate in continuing education. The intent of the policies is to ensure that: (i)new directors, whether appointed to fill a vacancy on the Board or to be elected at an annual meeting, be required to participate in a comprehensive orientation program to familiarize them with JustEnergy’s business, board policies and committee structure, their fiduciary duties and responsibilities as directors and the contribution they are expected to make to the deliberations of the Board and Board committees, and (ii)a program is in place to ensure all directors will have access to education and information on an ongoing basis, both internal and external, pertaining to matters in (i)above and to board effectiveness, the best practices associated with successful boards, briefings on strategy, succession planning and risk, so as to enable them to carry out their duties and responsibilities as outlined in the JustEnergy board mandate and the mandate for individual directors both of which are published on JustEnergy’s website www.justenergygroup.com. Mr.Perlman recently obtained certification as a Governance Fellow from the National Association of Corporate Directors in recognition of his commitment to ongoing professional development and training as a corporate director. Each of Messrs.Perlman and Sladoje has attended conferences on director education at JustEnergy’s expense hosted by the NACD in Houston, Washington, Atlanta andChicago. Share Ownership The board has a current policy that requires non-management directors to receive fifteen percent of their annual base retainer in director deferred share grants (“DSGs”) or common shares and requires directors to 12 own a minimum of two times the value of their annual base retainer of $125,000 ($250,000) in common shares and DSGs within five years of their appointment or election to the board. Fees are not paid to directors who are members of executive management. Messrs.Barrington-Foote, Gahn, Hollands, Perlman, Sladoje and Weld are not currently compliant, however each them have 5years from the date of their appointment or election to the Board to become compliant. For a comprehensive review of JustEnergy’s Corporate Governance practices pursuant to National Instrument58-101F1, see ScheduleA of thisCircular. DIRECTORS üThe Board recommends a vote FOR each of the nominees listed below. The following pages set out information for each of the persons proposed to be nominated for election as a director, including biographical summaries, independence, share and DSG ownership held as at March31, 2016. Additional information is provided regarding Board and Committee meeting attendance in F2016, voting results of the 2014 and 2015 Annual and Special General Meetings and other public company boards. There are no interlocking directorships. RYAN BARRINGTON-FOOTE Age 37 Vancouver, British Columbia, Canada Director since: June2015 Independent Mr.Barrington-Foote is currently the Managing Director, Accounting at The Jim Pattison Group where he has worked since 2001 with oversight responsibility for accounting and tax related functions. He was associated with KPMG from 1996-2001 (audit and tax) where he earned his CPA (CA) designation in 2001. He obtained a degree in Business Administration (Hons.) from Simon Fraser University. Mr.Barrington-Foote has been a director and treasurer of the Rick Hansen Institute since 2010 and received an award as one of Vancouver’s Top40 Under40 in 2009. Mr.Barrington-Foote’s background and experience in finance, accounting, business and structuring will significantly contribute to the deliberations of the JustEnergy board and the committees on which he will serve. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance(5) •Risk Management Year For Withheld Board of Directors 5/6 •Finance 98.9% 1.1% Risk 2/3 •Governance Nominating and Corporate Governance 1/2 •Sales and Marketing Finance 2/3 Overall Attendance 10/14 Other Public Board Directorships and Committees None Securities Held as at March31, 2016(1)(3) Value as at March31, 2016(2) Common Shares DSGs Total: 13 JOHN A. BRUSSA Age 59 Calgary, Alberta, Canada Director since: April2001 Independent Mr.Brussa is a lawyer and public company director and has been a director of JustEnergy since 2001 and currently serves on one Board committee. He is a senior partner with the law firm Burnet, Duckworth& PalmerLLP where he specializes in taxation and energy law with a special expertise relating to businesses in the energy sector. Mr.Brussa serves as a director on other public boards and committees, particularly in the oil and natural gas sectors. He serves as a member of the risk committee on other public company boards and accordingly brings considerable experience as a member of JustEnergy’s risk committee. It is the view of other members of the JustEnergy board that his experience and knowledge in these energy sectors and his regular participation at board and committee meetings adds significant value to the board of JustEnergy. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance(5) •Energy Year For Withheld Board of Directors 9/9 •Risk Management 89.5% 10.5% Risk 4/4 •Compensation 77.5% 22.5% Nominating and Corporate Governance 2/3 •Finance Finance 2/3 • Governance • Public Policy Overall Attendance 17/19 Other Public Board Directorships and Committees(4) Baytex Energy Corp. (Reserves and Governance) Cardinal Energy Ltd. (Governance and Compensation) Crew Energy Inc. (Governance, Compensation and Reserves) Leucrotta Exploration Inc. (Compensation and Governance) Long Run Exploration Ltd. (Reserves and Human Resources) RMP EnergyInc. (Compensation) Storm ResourcesLtd. (Compensation, Nomination and Governance) TORC Oil& GasLtd. (Compensation) Twin Butte EnergyLtd. (Compensation and Governance) Virgin Hills Oil Corp. Yoho ResourcesInc. (Compensation) Securities Held as at March31, 2016(1)(3) Value as at March31, 2016(2) Common Shares DSGs Total: R. SCOTT GAHN Age 52 Houston, Texas, USA Director since: December2013 Independent Mr. Gahn, formerly Executive Vice President and Chief Operating Officer of Just Energy until June 2011 was appointed to the board on December 17, 2013. Mr. Gahn is currently the President of Gulf Coast Security Services, Inc., a Houston based security firm. Mr. Gahn has a long history in the deregulated energy industry having served on the Texas ERCOT board from 2005 to 2008 and having been involved in the sale of deregulated and regulated electricity and natural gas for 28 years. He was one of the founding shareholders and Chief Executive Officer of Just Energy Texas L. P. which was purchased by the Company in 2007, and in that capacity was responsible for North American Wholesale energy supply operations and business developments. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance(5) •Risk Management Year For Withheld Board of Directors 9/9 •Finance 94.8% 5.2% Audit 5/5 •Governance 89.1% 10.9% Risk (Chair) 3/4 •Sales and Marketing Compensation, Human Resources Environmental and Health and Safety 1/1 Overall Attendance 18/19 Other Public Board Directorships and Committees None Securities Held as at March31, 2016(1)(3) Value as at March31, 2016(2) Common Shares DSGs Total: 14 H. CLARK HOLLANDS Age 63 Vancouver, British Columbia, Canada Director since: June2015 Independent Mr.Hollands is a chartered accountant. He obtained his B. Comm from the University of British Columbia in 1975, his CA designation in 1977 and his FCA designation in 2008. He spent 25years of his professional career as an international tax partner with KPMG in Vancouver advising many significant Canadian based multi-national groups and large public companies on their international tax arrangements. Mr.Hollands left private practice in 2008 to devote most of his time to a variety of business and investment interests in which he is a partner and to devote more time to his family and several charitable foundations including the Jim Pattison Foundation. He also serves as a director and advisor to several other large Canadian based private foundations. Mr.Hollands’ broad background and experience in finance, accounting, business and taxation will significantly contribute, on behalf of all shareholders, to the deliberations of the JustEnergy board of directors and the committees on which he will serve. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance •Risk Management Year For Withheld Board of Directors 6/6 •Finance 99.1% 0.9% Audit 5/5 •Governance Nominating and Corporate Governance 2/2 •Public Policy Finance (Chair) 3/3 Overall Attendance 16/16 Other Public Board Directorships and Committees Royalty North PartnersLtd.(Audit) Securities Held as at March31, 2016(1) Value as at March31, 2016(2) Common Shares DSGs Total: JAMES LEWIS Age 44 Houston, Texas, USA Director since: June2015 Not Independent Mr.Lewis has been a senior executive of JustEnergy since 2007. James Lewis brings to his position as Co-President and Co-Chief Executive Officer of JustEnergy more than 17years of experience in the retail energy industry. Before assuming his latest role, Mr.Lewis served as Chief Operating Officer for the Company with accountability for corporate- wide strategic planning, policy and program development. Prior to this role, he led JustEnergy’s North Eastern U.S.residential and small business division with accountability for all aspects of the residential business including customer service, operations and sales. Mr.Lewis also served as Senior Vice President for all of JustEnergy’s North American operations, which include a range of business functions from contract fulfillment and revenue assurance to customer retention and renewals. Before joining JustEnergy, Mr.Lewis led the Risk Management, Structuring, and Trading portfolios for a large U.S.-based energy company, as well as Information Management and Internal Audit functions for a large multi-national corporation. Mr.Lewis earned a Bachelor and Master’s degree of Engineering from the Stevens Institute of Technology in NewJersey, as well as a Masters of Business Administration degree from NewYork University. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance •Energy Year For Withheld Board of Directors 6/6 •Risk Management 98.9% 1.1% •Compensation •Finance •Technology Overall Attendance 6/6 •Sales and Marketing Other Public Board Directorships and Committees None Securities Held as at March31, 2016(1) Value as at March31, 2016(2) Common Shares DSGs Total: 15 REBECCA MACDONALD Age 62 Toronto, Ontario, Canada Director since: April2001 Not Independent Ms.MacDonald was the principal founder of JustEnergy and has been a director since 2001. She has been engaged in the deregulation of natural gas for over 24years. Before forming JustEnergy in 1997 she was the president of EMI, another successful energy marketing company. She became an officer of JustEnergy in January2000 and previously served as Chief Executive Officer. For the past nine years she has been JustEnergy’s Executive Chair. She is a past director of the Canadian Arthritis Foundation and is actively involved in a number of other charities. She founded the Rebecca MacDonald Centre for Arthritis Research at Toronto’s Mount Sinai Hospital. Ms.MacDonald was named Canada’s top woman CEO for 2003, 2004, 2005, 2006 and 2007 by Profit Magazine. Ms.MacDonald was also named Ontario Entrepreneur of the Year by Ernst& Young in 2003. On April3, 2009 she received the International Horatio Alger Award- Canada. In 2012, she was elected to the board of Canadian Pacific Railways Limited in 2012. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance •Energy Year For Withheld Board of Directors 9/9 •Risk Management 97.4% 2.6% •Compensation 97.2% 2.8% •Finance •Governance •Public Policy Overall Attendance 9/9 •Sales and Marketing Other Public Board Directorships and Committees Canadian Pacific Railway Company (Governance and Compensation) Securities Held as at March31, 2016(1) Value as at March31, 2016(2) Common Shares DSGs Total: DEBORAH MERRIL Age 45 Houston, Texas, USA Director since: June2015 Not Independent Deborah Merril has been an officer of JustEnergy since 2007. With close to 20years of experience in the retail energy industry, Deborah Merril was appointed to her current role of Co-President and Co-Chief Executive Officer of JustEnergy in April, 2014. Prior to her current role, Ms.Merril led the Company’s commercial business as President of Hudson Energy. Earlier leadership functions include her role as a founding partner and Vice President of Marketing from 2002 to 2007 of Just EnergyLP when it was purchased by JustEnergy. Previous industry experience includes accountability in several business portfolios ranging from operations, to physical and financial risk management, and deal structuring at Enron Energy Services. Ms.Merril gained a Bachelor of Arts degree in Economics at the College of Wooster in Ohio, and earned her Master’s degree in Business Administration (MBA) at Texas A&M University. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance •Energy Year For Withheld Board of Directors 6/6 •Risk Management 98.8% 1.2% •Compensation •Finance Overall Attendance 6/6 •Technology •Sales and Marketing Other Public Board Directorships and Committees None Securities Held as at March31, 2016(1) Value as at March31, 2016(2) Common Shares DSGs Total: 16 BRETT A. PERLMAN Age 57 Houston, Texas, USA Director since: June2013 Independent Mr. Perlman is the President of Vector Consultants, LLC of Houston, Texas, a consulting practice which specializes in business strategy, strategic marketing and mergers and acquisitions in the electric utility industry. He’s currently a Fellow in the Advanced Leadership Initiative at Harvard University, where he is focusing on building coalitions to address the challenge of climate change. Mr. Perlman previously served as a Commissioner of the Public Utility Commission of Texas (1999 2003) and led the market design and implementation that resulted in the successful restructuring of the Texas wholesale and retail electric utility market. Previous to his public service, he was a consultant with McKinsey and Company (1993 1999) and has practiced law with major firms in Houston and Washington, D.C. He holds advanced degrees in public policy from Harvard University and in law from the University of Texas and was a Phi Beta Kappa graduate of Northwestern University. He has previously served as a director and as an independent strategic advisor to both public and private equity based companies. Mr. Perlman recently obtained certification as a Governance Fellow from the National Association of Corporate Directors (NACD) in recognition of his commitment to ongoing professional development and training as a Corporate Director and over the past year has attended NACD meetings in Houston, Atlanta and Washington. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance •Energy Year For Withheld Board of Directors 9/9 •Risk Management 98.6% 1.4% Audit 2/2 •Compensation 96.3% 3.7% Risk 4/4 •Finance Compensation, Human Resources Environmental and Health and Safety 4/4 •Governance Nominating and Corporate Governance 3/3 •Technology •Public Policy Overall Attendance 22/22 Other Public Board Directorships and Committees None Securities Held as at March31, 2016(1) Value as at March31, 2016(2) Common Shares Nil Nil DSGs Total: GEORGE SLADOJE Age 74 Chicago, Illinois, USA Director since: November2012 Independent Mr.Sladoje was until 2011, CEO of NASDAQ OMX Commodities Clearing Company and former Chair and CEO to 2010 of North American Energy and Clearing Corporation, both centered in Chicago, Illinois. From 1998 to 2002, Mr.Sladoje was CEO of the California Power Exchange. Mr.Sladoje serves as Principal, Sladoje Consulting where he specializes in providing regulatory and compliance consulting to organizations dealing in electricity, natural gas, equities futures and options trading. This expertise, along with his accounting background as a CPA with a big 8accounting firm, his experience in working with energy regulators and in risk management and governance uniquely qualifies him to serve on the JustEnergy board of directors. He has also served as a director of other companies and has worked with many major national regulators including The Commodity Futures Trading Commission, the SEC, FERC and the public utility commissions of several states. Areas of Expertise: •Energy Voting Results Board and Committee Memberships Attendance •Risk Management Year For Withheld Board of Directors 8/9 •Compensation 98.8% 1.2% Audit 7/7 •Finance 97.8% 2.2% Risk 2/2 •Governance Compensation, Human Resources Environmental and Health and Safety (Chair) 5/5 •Public Policy Overall Attendance 22/23 Other Public Board Directorships and Committees None Securities Held as at March31, 2016(1) Value as at March31, 2016(2) Common Shares Nil Nil DSGs Total: 17 WILLIAM F. WELD Age 70 Cambridge, Massachusetts, USA Director since: April2012 Independent Mr.Weld currently practices with the law firm of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., in Washington, DC and NewYork where he specializes in government strategies, corporate governance and compliance and international business best practices. He also served as Senior Advisor to the Chair of Ivanhoe Capital Corporation, a private holding company headquartered in British Columbia. Mr.Weld has a very distinguished career in government and business. During the 1990’s, Mr.Weld served two terms as Governor of Massachusetts, being elected in 1990 and re-elected in 1994. He served as national co-chair of the Privatization Council and led business and trade missions to many counties in Asia, Europe, Latin America and Africa. He has served as a director of other public companies and is an active member of the UnitedStates Council on Foreign Relations. Prior to his election as Governor, Mr.Weld was a federal prosecutor for seven years, serving as the Assistant U.S.Attorney General in charge of the Criminal Division of the Justice Department in Washington,D.C. and the U.S.Attorney for Massachusetts during the Reagan administration. He was also a commercial litigator in Boston and Washington. Areas of Expertise: •Business Structuring and M&A Voting Results Board and Committee Memberships Attendance •Risk Management Year For Withheld Board of Directors 8/9 •Compensation 98.9% 1.1% Audit 2/2 •Finance 96.3% 3.7% Risk 1/1 •Governance Nominating and Corporate Governance (Chair) 2/2 •Public Policy Compensation, Human Resources Environmental and Health and Safety 4/4 Overall Attendance 17/18 Other Public Board Directorships and Committees Straight Path CommunicationsInc. (Governance, Audit, Compensation) Securities Held as at March31, 2016(1) Value as at March31, 2016(2) Common Shares Nil Nil DSGs Total: Notes: Pursuant to the Directors Compensation Plan, Mr.Barrington-Foote has until June2020 to meet the ownership requirements; Mr.Gahn has until December2018 to meet the ownership requirements; Mr.Hollands has until June2020 to meet the ownership requirements; Mr.Perlman has until June2018 to meet the ownership requirements; Mr.Sladoje has until November2017 to meet the ownership requirements; and Mr.Weld has until April 2017 to meet the ownership requirments. Mr.Brussa, Mr.Lewis, Ms.MacDonald and Ms.Merril all meet the ownership requirements forDirectors. Based on the closing price of $7.72 as of March31, 2016 of the Common Shares listed on theTSX. As of March31, 2016, Mr.Barrington-Foote also owned Convertible Subordinated Debentures of the Company valued at $8,960 (redemption value of$9,000). On February10, 2016, the directors of JustEnergy unanimously approved amending JustEnergy’s “Board Overloading” to be consistent with International Shareholders Services’ and Glass Lewis’ revised policies coming into force in 2017. The revised guideline provides that as a principle of good corporate governance, (i)non-management directors of JustEnergy should not serve on the boards of more than four publicly listed companies; and (ii)management directors shall not serve on the board of more than two publicly listed companies. The nominating and governance committee, after a consideration of all the circumstances, may determine annually, prior to the election of directors, to waive the guideline for persons who in exceptional circumstances with unique experience and expertise, should not be constrained from serving on the board, provided that such a director maintains an attendance record of at least 80% of all board and Committee meetings. The nominating and governance committee has determined that the guidelines should not apply to John Brussa due to his expertise and extensive experience in the energy industry. Mr.Barrington-Foote was unable to attend the Board and Committee meetings on February9 and 10, 2016 due to a change by the Company of the dates and timing of the meetings and a conflict with his other responsibilities. Prior to the meetings, Mr.Barrington-Foote reviewed all of the materials for the Meetings and provided his comments directly to the Lead Director, Chair of the respective Committee and/or the Corporate Secretary of theCompany. 18 Meeting Attendance We expect directors to make every reasonable effort to attend all meetings of the Board and Committees of which they are members and the annual meeting of Shareholders. Directors may participate by teleconference if they cannot attend in person. The table below summarizes the number of Board and Committee meetings attended by each director during fiscal 2016. The directors’ attendance records are also included in the director profiles under “Directors” beginning on page13. The independent directors also meet separately, in camera, without management present at the end of each board and committee meeting and at the annual strategy session. Director Board Audit Risk Compensation, Human Resources, Environmental Health and Safety Nominating and Corporate Governance Finance Total Board and Committee Meetings Ryan Barrington-Foote(1)(2) 5/6 83% - 2/3 67% - 1/2 50% 2/3 67% 10/14 71% John Brussa 9/9 100% - 4/4 100% - 2/3 67% 2/3 67% 17/19 89% R. Scott Gahn 9/9 100% 5/5 100% 3/4 75% 1/1 100% - - 18/19 95% H. Clark Hollands(2) 6/6 100% 5/5 100% - - 2/2 100% 3/3 100% 16/16 100% James Lewis(2) 6/6 100% - 6/6 100% Rebecca MacDonald 9/9 100% - 9/9 100% Deborah Merril(2) 6/6 100% - 6/6 100% Brett Perlman 9/9 100% 2/2 100% 4/4 100% 4/4 100% 3/3 100% - 22/22 100% George Sladoje 8/9 89% 7/7 100% 2/2 100% 5/5 100% - - 22/22 100% David Wagstaff(2)(3) 6/6 100% 5/5 100% - 4/4 100% - 3/3 100% 18/18 100% William F. Weld 8/9 89% 2/2 100% 1/1 100% 4/4 100% 2/2 100% - 17/18 94% Gordon D. Giffin(4) 2/3 67% - 1/1 100% - 1/1 100% - 4/5 80% Michael J.L. Kirby(4) 3/3 100% 2/2 100% 1/1 100% - - - 6/6 100% Hugh D. Segal(4) 2/3 67% 2/2 100% 1/1 100% 1/1 100% 1/1 100% - 7/8 88% Total: 95% 19 Notes: Mr.Barrington-Foote was unable to attend the Board and Committee meetings on February9 and 10, 2016 due to a change by the Company of the dates and timing of the meetings and a conflict with his other responsibilities. Prior to the meetings, Mr.Barrington-Foote reviewed all of the materials for the Meetings and provided his comments directly to the Lead Director, Chair of the respective Committee and/or the Corporate Secretary of theCompany. Mr.Barrington-Foote, Mr.Hollands, Mr.Lewis Ms.Merril and Mr.Wagstaff were elected to the Board on June25,2015. Mr.Wagstaff has not been nominated for re-election. Messrs.Giffin, Segal and Kirby retired from the Board on June25, 2015. DIRECTOR COMPENSATION Our approach to compensation for non-management directors is intended to achieve the following goals: • Attract and retain highly qualified individuals with the capability to meet the responsibilities of Board members, which recognizes the increasing responsibilities, time commitments and accountability of Boardmembers; • Ensure the long-term interests of directors and shareholders are aligned; and • Appropriately reflect the risks and complexity of our business. Director Compensation Structure The Compensation Committee periodically reviews director compensation to ensure that it is reasonable in the context of the time required from directors to achieve the objectives notedabove. Annual Retainer The Board amended the Directors Compensation Plan on May14, 2015 to provide that as of July1, 2015 non-management directors receive an annual retainer of $125,000 in the currency of the country of their residency in four installments following the end of each quarter of service as a Board member. At least 15% of their annual retainer must be in the form of DSGs. There are no additional meeting fees for ourdirectors. Additional Retainers for Certain Directors Certain directors receive additional retainers that are paid quarterly in cash: • Lead Director: The Lead Director receives an additional $25,000 annually due to the broad responsibilities of thisposition. • Audit Committee Chair: The Audit Committee Chair receives an additional $25,000 due to the workload and broad responsibilities of thecommittee. • Other Committee Chairs: Other Committee Chairs receive an additional $5,000 annually due to the workload and broad responsibilities of these committees. Deferred Share Grants (DSGs) Each DSG is exchangeable for one common share and is fully vested upon grant. However, DSGs may not be exchanged for common shares until the earlier of: (i)three years from the grant date, (ii)the day such director 20 ceases to be a director of JustEnergy and (iii)a change of control, providing that no common shares may be issued in exchange for DSGs after the expiry of 15years from the Grant Date. For more information on DSGs, please refer “Directors Compensation Plan” on page39 of thisCircular. No Other Compensation Non-executive directors do not receive any cash incentive compensation or pension benefits. Directors who are officers of the Company, namely Ms.MacDonald, Ms.Merril and Mr.Lewis, do not receive any compensation for their services asdirectors. Equity Ownership Requirement Each non-executive director is required to own a number of Shares and/or DSGs such that the value thereof at the commencement of each financial year of the Corporation shall equal at least two times the value of the Base Retainer received by such Director for the financial year of the Corporation. NewDirectors have five years from the date of their appointment or election to become compliant with the equity holding requirement. Director Compensation Table The following table indicates the compensation paid by JustEnergy to its outside directors for the fiscal year ended March31, 2016. The three management directors, Rebecca MacDonald, Deborah Merril and James Lewis, did not receive any fees or benefits for serving as directors. All cash amounts payable to Messrs.Gahn, Perlman, Sladoje and Weld are payable in U.S.dollars and for purposes of the Table and notes below, unless otherwise indicated, have been converted to Canadian dollars at an exchange rate of1.3114. Retainer(1)(2) Name of Director Cash Retainer Earned Committee Chair Retainer(3) Share Based Awards(3) Option Based Awards(4) All Other Compensation(5) Total(7) Ryan Barrington-Foote(8) Nil Nil Nil John Brussa Nil Nil Nil R. Scott Gahn Nil Nil H. Clark Hollands(8) Nil Nil Brett Perlman Nil Nil Nil George Sladoje Nil David Wagstaff(8)(9) Nil Nil William F. Weld Nil Gordon D. Giffin(10) Nil Michael J.L. Kirby(10) Nil Nil Hugh D. Segal(10) Nil Nil Notes: Amount reflects the cash portion of Base Retainer earned by each director. The annual base retainer for each outside director is $125,000. In addition, the chair of the audit committee receives an additional annual fee of $25,000 for serving as chair. The chair of each of the other committees receives an additional annual fee of $5,000. The lead 21 director receives an additional annual fee of $25,000 to reflect his role as lead director. All fees are payable quarterly inarrears. The DSG Plan was amended by the board of directors on May14, 2015 to change the fees payable to directors who are not members of management commencing July1, 2015. Prior to July1, 2015, the annual base retainer for each outside director was $65,000. In addition, each director who is not a member of management received a $2,000 attendance fee for each board and committee meeting attended (reduced to $1,000 for regular quarterly meeting participation by telephone conference call), $3,000 for each board strategy session attended and was reimbursed for out-of-pocket expenses for attending directors’ board, committee and strategy session meetings. The chair of the audit committee received an additional annual fee of $15,000 for serving as chair and the other members of the audit committee received an annual retainer of $5,000 each. The chair of each of the compensation committee and the governance committee received an additional annual fee of $5,000. The chair of the risk committee received an additional $10,000 annual fee. The vice chair of the risk committee received an additional annual fee of $2,500. The lead director received an additional annual fee of $50,000 to reflect his role as lead director and also as vice chair of the board. Non-management directors are required to receive a minimum of fifteen percent of their annual base retainer in DSGs and/or common shares and may elect to take all or a portion of the balance of their base retainer and chair (including lead director) fees in DSGs and/or common shares, in each case, pursuant to the Just Energy DSG Plan described in detail on page39 of this circular. At March31, 2016, the non-management directors owned a total of 89,975DSGs and 136,500common shares. The price used to determine the number of DSGs and/or common shares granted to directors pursuant to the JustEnergy DSG Plan was: $6.66, for the quarter ended June30, 2015; $7.96, for the quarter ended September30, 2015; $9.81, for the quarter ended December31, 2015 and $7.88 for the quarter ended March31, 2016 based on the weighted average trading price of common shares on the TSX for the 10trading days preceding each quarter end of JustEnergy. On February6, 2009, the board of directors adopted as a policy of JustEnergy that no further options be granted to directors. All outstanding options previously granted to directors have expired. See “Share OptionPlan”. There are no non-equity incentive plans, pension plans or other similar arrangements for non-management directors. Each of Messrs.Giffin, Sladoje and Weld received an additional U.S.$20,000 annual retainer for serving as a director of all of Just Energy’s U.S.operating subsidiaries. This retainer ceased effective July1, 2015. JustEnergy has issued indemnities to each of its directors and officers as permitted under applicable corporate legislation and has purchased a directors’ and officers’ liability insurance policy for the directors and officers of all direct and indirect subsidiaries. The annual insurance coverage under the policy is limited to $70million (perclaim and in the aggregate each policy year) at an annual premium of $561,495 inclusive of tax for the year ending March31, 2016. JustEnergy does not maintain any programs pursuant to which it makes donations to charitable institutions in a director’sname. Messrs.Barrington-Foote, Hollands and Wagstaff were elected to the Board on June25,2015. Mr.Wagstaff has not been nominated for re-election. Messrs.Giffin, Kirby and Segal retired from the Board on June25, 2015. 22 Options and Common Share Based Awards- Outside Directors No directors had outstanding options as at March31, 2016. The following table provides information with respect to all unvested share-based awards and all option awards held by the non-executive directors of JustEnergy at March31,2016. Option-based Awards Share-based Awards Name of Director Number of Common Shares underlying unexercised options Option exercise price per Share $ Option expiration date Value of unexercised in the money options $ Number of DSGs that have not vested(1) # Market or pay out value of DSGs that have not vested(2) $ Ryan Barrington-Foote NIL N/A N/A N/A John Brussa NIL N/A N/A N/A R. Scott Gahn NIL N/A N/A N/A H. Clark Hollands NIL N/A N/A N/A Brett Perlman NIL N/A N/A N/A George Sladoje NIL N/A N/A N/A David Wagstaff(3) NIL N/A N/A N/A William F. Weld NIL N/A N/A N/A Gordon D. Giffin(4) NIL N/A N/A N/A NIL NIL Michael J.L. Kirby(4) NIL N/A N/A N/A NIL NIL Hugh D. Segal(4) NIL N/A N/A N/A NIL NIL Notes: Non-management directors are required to receive a minimum of fifteen percent of their annual base retainer in DSGs and/or common shares and may elect to take all or a portion of the balance of their base retainer and chair (including lead director) fees in DSGs and/or common shares, in each case, pursuant to the Just Energy DSG Plan described in detail on page39 of this circular. DSGs may not be exchanged for common shares and common shares may not be issued and released to directors until the earlier of: (i)three years from the Grant Date, (ii)the day such director ceases to be a director of JustEnergy and (iii)a change of control, providing that no common shares may be issued in exchange for DSGs after the expiry of 15years from the GrantDate. Market value was determined based upon the closing price of the common shares on the TSX on March31, 2016 of$7.72. Mr.Wagstaff has not been nominated for re-election. All of his DSGs will vest on June28,2016. Messrs.Giffin, Segal and Kirby retired from the Board on June25, 2015. 23 Director Incentive Plan Awards- Value Vested or Earned During the Year The following table provides information with respect to all incentive plan awards for the non-executive directors for the year ended March31,2016. Name of Director Option based awards- value vested during the year $ DSG and Common Share based awards- value vested during the year(1) $ Non-equity incentive plan compensation- value earned during the year $ Ryan Barrington-Foote NIL NIL NIL John Brussa NIL NIL R. Scott Gahn NIL NIL NIL H. Clark Hollands NIL NIL NIL Brett Perlman NIL NIL NIL George Sladoje NIL NIL David Wagstaff(2) NIL NIL NIL William F. Weld NIL NIL Gordon D. Giffin(3) NIL NIL Michael J.L. Kirby(3) NIL NIL Hugh D. Segal(3) NIL NIL Notes: Other than for Messrs.Giffin, Segal and Kirby, based upon the closing price of common shares on the TSX on March31, 2016 of$7.72. Mr.Wagstaff has not been nominated for re-election. All of his DSGs will vest on June28,2016. Messrs.Giffin, Segal and Kirby retired from the Board on June25, 2015 and the value is based on the closing price of common shares on the TSX on June25, 2015 of$6.70. COMPENSATION DISCUSSION AND ANALYSIS The following is a discussion of the compensation arrangements for the Co-Presidents and Co-Chief Executive Officers, the Chief Financial Officer and the three other most highly-compensated executive officers of the Company and its businesses acting in such capacity as at the end of the most recently completed financial year (each a “Named Executive Officer” or “NEO”). For the period ended March31, 2016, the Company had the following sixNEOs: • Rebecca MacDonald Executive Chair • James Lewis Co-President and Co- Chief Executive Officer • Deborah Merril Co-President and Co-Chief Executive Officer • Patrick McCullough Chief Financial Officer • Krishnan Kasiviswanathan Senior Vice President, Supply • Jonah T. Davids Executive Vice President, General Counsel and Corporate Secretary 24 Compensation Principles and Philosophy JustEnergy is committed to transparency in communicating with investors, customers, regulators and the public. This commitment extends to the decisions we make about compensation. Shareholders are entitled to a clear understanding of executive compensation and the considerations that drive our decision-making process eachyear. Our compensation philosophy is designed to support the creation of long-term value for our shareholders. The core principles of JustEnergy’s approach to compensation can be summarized asfollows: • Provide market competitive compensation designed to attract, motivate and retain highly qualified and top-performing executives. • Reinforce shareholder alignment by including a significant portion of variable (atrisk) and equity based compensation and requiring certain executives to meet significant share-ownership guidelines. The Compensation Committee The compensation, human resources, environmental, health and safety committee (the“Compensation Committee”) has, with the Board of JustEnergy, responsibility for executive compensation. The Compensation Committee consists of four independent directors: Messrs.Sladoje (Chair), Perlman, Wagstaff and Weld. The duties and responsibilities of the Compensation Committee are described in the Compensation Committee mandate included at ScheduleC, which includes the authority to retain compensation consultants. Each NEO’s performance and related salary level, annual short term discretionary performance bonuses, long term targeted incentive bonuses, the use of RSGs/PBGs and minimum common share ownership requirements, are reviewed annually by the Compensation Committee in conjunction with the executive chair and the Co-Presidents and Co-CEOs of JustEnergy. All NEO compensation packages are subject to the approval of the Compensation Committee and the board. While compensation consultants were retained in each of the years 2014, 2015 and 2016, the compensation decisions with respect to the NEOs are the exclusive responsibility of the Compensation Committee and theBoard. Our Approach to Executive Compensation JustEnergy’s compensation package for senior employees of the Company, including the NEOs, consists of a base salary and benefits, annual short-term bonus and long-term incentive programs. The Company provides a significant proportion of variable (“atrisk”) compensation through its short-term and long-term incentive programs, including a significant portion of compensation being in the form of RSGs, PBGs and LTR-RSGs designed to attract and retain key executives, align compensation with the Company’s risk profile and focus senior executives attention on creating long-term, sustainable value for Shareholders. For F2016, the average NEO compensation was approximately 72% variable (or“at risk”), with 37% paid in share-based awards vesting over threeyears. NEO “Pay at Risk” 25 Compensation Elements The following table summarizes the elements of JustEnergy’s executive compensation: Compensation Elements(1) Components Form Performance /Vesting Period Objectives Base Salary Fixed Cash 1year •Attraction and retention •Provide fixed level of income Short Term Incentive Bonus Variable Cash Bonus 1year •Reward contribution to overall Company performance in the past year •Motivate to meet annual corporate and individual goals •Attraction and retention Long Term Incentive Bonus Variable RSGs/PBGs 3years •Management and Shareholder Alignment •Motivate to meet longer term Company value •Attraction and retention. Long Term Retention Bonus(2) Variable LTR-RSGs 5years •Management and Shareholder Alignment •Motivate to meet longer term shareholder value •Attraction and retention Benefits Other Health, dental, life insurance, profit sharing, etc. Ongoing •Provide market competitive benefits •Attraction and retention Notes: While options are available to the compensation committee to provide a longer-term incentive for executives to enhance shareholder value, options have not been used as a component of NEO compensation in the past six years and, in the view of the compensation committee, options are not likely to be used for the foreseeable future as a component of NEO compensation. Granted to Executive Chair, Co-Chief Executive Officers and Chief Financial Officer in 2014 and 2015. See discussion on pages30 and 31 of thisCircular. NEO and Shareholder Alignment JustEnergy is committed to the alignment of senior management and shareholder interests. As detailed in the chart below, as at March31, 2016, the six active NEOs held an aggregate total of 9,276,237common shares, 26 RSGs and PBGs of the Company, representing 6.3% of the issued and outstanding common shares of JustEnergy. Name& Position Common Shares Held Market Value of Common Shares(1) RSGs/PBGs Held(2) Market Value of RSGs/ PBGs(1) Total Value(1)(3) Rebecca MacDonald Executive Chair James Lewis Co-President and Co-CEO Deborah Merril Co-President and Co-CEO Patrick McCullough Chief Financial Officer Krishnan Kasiviswanathan Senior Vice President, Supply Jonah T. Davids Executive Vice President, General Counsel and Corporate Secretary Notes: Based on the closing price of $7.72 as of March31, 2016 of the CommonShares. Includes the 200,000LTR RSGs granted to each of Ms.MacDonald, Ms.Merril, Mr.Lewis and the 100,000 LTR-RSGs granted to Mr.McCullough in 2014. Under their current employment agreements, each of Ms.Merril, Mr.Lewis, Mr.McCullough and Mr.Davids is required, at the end of each financial quarter of JustEnergy to own after a specified date in their respective employment agreements (the“Specified Date”), a number of shares of JustEnergy (including RSGs/PBGs, whether or not vested) equal to a multiple of each such NEO’s base salary for the most recently completed fiscal year preceding the Specified Date. In the event of a sudden and significant decrease in the value of the common shares of JustEnergy after any such Specified Date, the Compensation Committee will give the NEO a reasonable period of time to comply with the requirement having regard to all circumstances. Mr.Lewis and Ms.Merril are required to own by March31, 2019 common shares and RSGs having a value equal to five times their base salary. Both are complaint with this requirement as of March31, 2016. Mr.McCullough is required to own by March31, 2018 common shares and RSGs having a value equal to two times his base salary. As of March31, 2016, Mr.McCullough was compliant. Mr.Davids is required to own common shares and RSGs/PBGs having a value of at least one times his base salary. As of March31, 2016, Mr.Davids was compliant. While Ms.MacDonald does not have an ownership requirement, as at March31, 2016 she held common shares, RSGs and PBGs equaling approximately 4.8% of the issued and outstanding common shares of the Company. Mr.Kasiviswanathan does not have an ownership requirement. Compensation and Risk The Board and its Compensation Committee consider the implications of the risks associated with its compensation policies and practices. The components of compensation for the NEOs and other senior level employees are structured so as not to encourage or create risks that are reasonably likely to have a material adverse impact on JustEnergy’s business. To this end: (i)the targeted performance bonuses for the NEOs which are payable principally in RSGs/PBGs generally vest over one to three years; (ii)most senior executives have common share ownership requirements, (iii)trading restrictions constrain the ability of most executives to dispose of their common shares for extensive “black-out” periods of time during each year, (iv)LTR-RSGs are designed to align the interests of management with those of shareholders and are not such so as to 27 encourage any NEO to take excessive or inappropriate risks, (v)short term incentive bonuses, while based on formulaic criteria are capped as a percentage of each NEOs base salary, and (vi)long term bonuses for the NEOs are also capped. Executive management controls margins on energy contracts which form the basis for compensation for some NEOs. In addition executive management exercises control over expansion plans with respect to the businesses carried on by JustEnergy. The above constraints, requirements and limitations are monitored by the Board’s risk and governance committees. Neither the NEOs nor directors purchase financial instruments such as equity swaps, collars or units of exchange funds designed to hedge or offset a decrease in the market value of securities of JustEnergy granted as compensation or held directly or indirectly by the NEO ordirector. Compensation Consultants and Executive Compensation In March2016, the Compensation Committee retained Meridian Compensation Partners (“Meridian”) as its independent executive compensation consultant. Meridan had no relationship with JustEnergy or its Board prior to March2016, and does not provide any services to JustEnergy other than advisory services to the Compensation Committee. Between 2012 and 2015, the Compensation Committee retained the services of Hugessen ConsultingInc. to advise on compensation matters. The services provided by Meridian to the Committee include: (i)providing advice on JustEnergy’s executive pay philosophy; (ii)providing advice on JustEnergy’s compensation peer group; (iii)providing incentive plan advice for both short-term and long-term incentive programs; (iv)reviewing CEO and senior management compensation structures against market; and (v)reviewing and making recommendations with respect to executive employment agreements. There were no fees paid to Meridian in fiscal 2016. The decisions made by the compensation committee and board of JustEnergy on executive compensation are the sole responsibility of the Compensation Committee and the Board and may reflect factors and considerations other than the information and recommendations provided byMeridian. Elements of Compensation Base Salary: The base salary of each executive is intended to remunerate each NEO for discharging job responsibilities as set forth in their respective employment contracts and reflects, in the case of the Executive Chair and the Co-Presidents and Co-Chief Executive Officers and the Chief Financial Officer, their performance over time. Each of the NEOs has a detailed job description setting out the individual’s duties and responsibilities. Salary levels and adjustments take into account performance contributions in connection with their specific duties and responsibilities as outlined in their respective employment contracts and position descriptions and the general performance of thebusiness. Base salaries for all NEOs are reviewable annually and recognize the NEO’s experience, responsibility, contribution and performance goals and are based on the compensation committee’s assessment of market value. Base salaries also take into account the other components of an NEO’s total compensation package. For F2016, the Compensation Committee maintained the Base salaries of each of the Executive Chair, Co-CEOs and CFO at their respective F2015level. Short Term Annual Performance Bonus: The annual short term performance bonus (“STPB”) rewards executives (including NEOs) and other employees for their contribution to the overall performance of JustEnergy and, in the case of business unit leaders, to the performance of their respective business unit. The principal performance measure is Base EBITDA and if objectives are met, payout levels range from 0% to 133.3% of base salary, depending on the 28 employee’s position. In making the short term annual discretionary performance bonus awards for the year ended March31, 2016, while the Compensation Committee also took into account the effort of the NEOs associated with the accomplishments of the business, the Executive Chair, Co-CEOs and CFO bonus is based on the Base EBITDA targets for the year ending March31, 2016 as described in the tablebelow. Base EBITDA(1)(4) Bonus Eligibility Bonus Eligibility Performance TargetLevels as % of Base Salary(2) Rebecca MacDonald James Lewis Deborah Merril Patrick McCullough at 80% 20% at 85% 30% at 90% 40% at 95% 70% at 100% 100% at 102.5% 108.3% at 105% 116.7% at 110% 125% 115% and above 133.3% Notes: Base EBITDA- performance target levels are for each Y/E March31 as derived from the annual budget established by management of JustEnergy as approved by the Audit Committee and Board for JustEnergy’s business. Prior to the end of each fiscal year of JustEnergy, management will advise JustEnergy of the Base EBITDA performance target levels as derived from the annual budget approved by the Audit Committee and Board for each year commencing April1. At the end of each quarter management shall advise the Audit Committee of the Base EBITDA at such quarter end. STPB levels and related payments are not cumulative and are payable as to 100% in cash provided Employee may elect to receive all or a portion thereof in immediately vested RSGs/PBGs as calculated pursuant to an employment agreement. The STPB is not guaranteed in its entirety based on the achievement of the above Base EBITDA targets. The Compensation Committee may take into account other factors including Total Shareholder Return. Amounts are in the native currency of the Employment Agreement- for Mr.Lewis, Ms.Merril and Mr.McCullough in U.S.dollars and for Ms.MacDonald in Canadian dollars. Base EBITDA as at March31, 2016 was $207.6million (115% of Target Level). Messrs.Kasiviswanathan and Davids are each eligible for discretionary short term bonuses based on Company and personal performance as determined by the Co-CEOs. Mr.Kasiviswanathan is eligible for up to 75% of his Base Salary payable in cash. Mr.Davids is eligible for up to 100% of his Base Salary payable incash. Long Term Incentive Bonus Long term incentive bonuses (“LTIB”) for the Company’s senior executives are generally tied to business metrics for the Company that align with long-term Shareholder value. In addition, LTIBs are paid in RSGs or PBGs which generally vest over three years, tying management to the ongoing performance of theCompany. Long term incentive bonuses for the Executive Chair, the Co-CEOs and the CFO are based on the achievement of the growth criteria and targets based upon incremental growth over business plan targets for funds from 29 operations and embedded gross margins as approved by the audit committee, in each case, for the year ended March31, 2016 as set forth the tablebelow; Annual Growth % Performance To Targets(1) Long Term Targeted Incentive BonusCriteria(2)(7) < 90% 90% 95% 100% 103% 106% 109% 112% and above Funds from Operations (FFO)- %ofBase Salary Earned(1)(3) 0% 81% 85.5% 90% 92.7% 95.4% 98.1% 101% Embedded Gross Margin (EGM))- %ofBase Salary Earned(1)(4) 0% 54% 57% 60% 61.8% 63.6% 65.4% 67.2% Notes: The annual growth performance targets for each of the above two growth criteria were derived from the budget approved by the Audit Committee and by the Board on May14, 2015 for the YE March31, 2016. The LTIB is the aggregated of both rows based on the performance of the Company for Criteria- i.e.if JustEnergy achieved 106% of FFO and 100% of EGM, Mr.Lewis and Ms.Merril’s LTIB would be USD$572,400 for FFO plus USD$360,000 for EGM for an aggregate total of USD$932,400. The LTIB is payable as to 100% in RSGs/PBGs at the end of each year and vesting over three years. Subject to continued employment on each applicable vesting date. The achievement of the above metrics will be assessed by the Compensation Committee in the context of the Total Shareholder Return, earnings per share and common share price performance of JustEnergy relative to its peer group index in order to achieve what the Committee believes is a just and equitableLTIB. Each of the two criteria are, and will continue in the future, to be readily identifiable in the JustEnergy’s year end financial results and in Just Energy’s business plan for the above financial year as approved annually by the Audit Committee and the Board. Management shall at the end of each quarter advise the Audit Committee of the FFO and EGM at the end of such quarter. The Criteria includes growth in each of the criteria relating to any acquisition made, directly or indirectly, by JustEnergy or an Affiliate thereof of energy contracts or other assets related to any one or more of the criteria and accordingly will include growth post- acquisition relating to new sales as well as the renewal of such acquired energy contracts or other assets acquired pursuant to such acquisition. EGM and FFO will, post an acquisition, be counted as regards the acquisition for the fiscal year of JustEnergy following the acquisition. FFO refers to the net cash available for distribution through dividends to shareholders. FFO is calculated by JustEnergy as gross margin adjusted for cash items including administrative expenses, selling and marketing expenses, bad debt expenses, finance costs, corporate taxes, capital taxes and other items. The gross margin used includes a seasonal adjustment for the gas markets in Ontario, Quebec, Manitoba and Michigan in order to include cashreceived. EGM means a rolling five-year measure of management’s estimate of future contracted energy gross margin. The energy marketing embedded margin is the difference between existing customer contract prices and the cost of supply for the remainder of term, with appropriate assumptions for customer attrition and renewals as calculated in JustEnergy’s Management’s Discussion and Analysis filed each quarter. It is assumed that expiring contracts will be renewed at target margin and renewalrates. Messrs.Kasiviswanathan and Davids are each eligible for discretionary long term bonus based on Company and personal performance as determined by the Co-CEOs. Any LTIB paid to Messrs.Kasiviswanathan and Davids is 100% payable in RSGs/PBGs vesting over three years, subject to continued employment on each applicable vestingdate. Long Term Retention Grants (LTR-RSGs) In fiscal 2015, each of the Executive Chair and Co-Presidents and Co-CEOs were granted 200,000LTR-RSGs and the CFO was granted 100,000LTR-RSGs pursuant to their employment agreements. The LTR-RSGs were granted to align the long-term interests of the senior executives of the Company with the long-term interests of 30 shareholders. The terms of these LTR-RSGs are described in the table below. The CFO shall earn each year 50% of the LTR-RSGs earned by the Executive Chair. % of LTR RSGs that may be earned at March31(2) Relative Total Shareholder Return (TSRfor Just Energy as benchmarked against Just Energy’s peer company index(1)(2) 90thpercentile or higher 20% 20% 20% 20% 20% 75thpercentile to 89thpercentile 15% 15% 15% 15% 15% 65thpercentile to 74thpercentile 10% 10% 10% 10% 10% 55thpercentile to 64thpercentile 5% 5% 5% 5% 5% Below 55thpercentile NIL NIL NIL NIL NIL Notes: JustEnergy’s TSR for any given year will equal the percentage increase (decrease) from the day when JustEnergy’s year-end audited financial statements are released (the“Release Date”) in the market value of Common Shares based on the simple average of the closing market price for the JustEnergy Common Shares on the TSX for the 5trading days after the Release Date in each year (the“Year End Price”) plus the total dividends paid to a shareholder for the fiscal year then ended. For F2016 JustEnergy’s TSR was asfollows: Price per Common Share for the five trading days after May15, 2015: $6.60 Price per Common Share for the five trading days after May18, 2016: $7.97 Dividends per Common Share for F2016: $0.50 F2016 TSR: 95thpercentile JustEnergy’s TSR is to be benchmarked annually against the peer group of companies index, currently comprised of the companies listed below, which is the same group of companies used to benchmark executive compensation. Exelon Energy NRG EnergyInc. EnerCareInc. Parkland Fuel Corporation National Fuel GasCo. PPL Corporation NewJersey Resources Corp. Superior Plus Corp. WGL HoldingsInc. It is acknowledged that the peer group of companies may change from year to year as determined by the Compensation Committee at the commencement of eachyear. All LTR RSGs earned will only vest and be exchangeable for Shares on March31, 2019 if the employee is continuously employed from April1, 2014 to March31, 2019. To the extent LTR RSGs are not earned in any one year they will, subject to note(5) below, be cancelled and returned to the RSG pool. Example: If JE’s TSR was above the 75thpercentile of its peer group at March31, 2015 but below the 90thpercentile, Employee would earn 15% of the LTR-RSGs granted, which would vest on March31, 2019 if Employee is continuously employed at that date from April1, 2014. 10,000 of the LTR RSGs would, subject to note(5) below, be cancelled and returned to the RSG pool. Notwithstanding the vesting of 100% of earned LTR-RSGs on March31, 2019 and the requirement of Employee to exchange such LTR-RSGs for Common Shares on March31, 2019, Employee shall not sell, transfer or otherwise dispose of all or any part of such Shares issuable on the exchange thereof, until March31,2022. Employees shall be entitled to receive quarterly distributions in the form of cash on all earned LTR-RSGs at the end of JE’s financial year when such LTR-RSGs are earned to the exchange date equal to the quarterly dividend paid on CommonShares. To the extent that the relative TSR for JustEnergy calculated as benchmarked against JustEnergy’s peer company index for any financial year of JustEnergy ended 2015 to 2019, exceeds the 90thpercentile (the“Excess”), such Excess may be applied to JustEnergy’s relative TSR for the immediately following or immediately preceding year only should Just Energy’s relative TSR for such immediately following or immediately preceding year be below the 90thpercentile. 31 Option Grants While options are available under JustEnergy’s option plan to the Compensation Committee to provide a longer-term incentive for executives to enhance shareholder value, they have not been used as a component of NEO compensation in the past six years and, in the view of the compensation committee, options are not likely to be used for the foreseeable future as a component of NEO compensation. As at March31, 2015 none of the NEOs hold options and Just Energy has 814,166remaining options available for grant under the optionplan. RSGs/PBGs The compensation committee awards fully paid RSGs and/or PBGs to the NEOs pursuant to their employment agreements and the RSG Plan and the PBG Plan. See “Restricted Share Grant Plan” on page38 of this circular and “Performance Bonus Incentive Plan” on page40 of this circular. The Compensation Committee has used and will continue to use fully paid RSGs and PBGs, which normally vest over a three year period subject to continued employment on each applicable vesting date, to provide JustEnergy with a mechanism of capitalizing payments which senior executives would otherwise receive in the form of cash as part of their annual discretionary performance bonus (ifelected), annual non-discretionary targeted incentive bonuses and other compensation entitlements, thereby encouraging such persons to continue in the long-term service of JustEnergy and aligning the interests of all NEOs with shareholders. RSGs and PBGs may also be used as a signing bonus to attract qualified executives. As RSGs/PBGs are exchangeable into Common Shares on a 1:1basis, deferred vesting encourages NEO performance over the extended vestingperiod. Employee Benefit Plans JustEnergy has a long-term incentive plan (the“Canadian Plan”) for all regular full time and part time employees working for its Canadian subsidiaries. The Canadian Plan consists of two components, a deferred profit sharing plan (“DPSP”) and an employee profit sharing plan (“EPSP”). For participants of the DPSP, JustEnergy contributes an amount equal to a maximum of 2% per annum of an employee’s base earnings. For the EPSP, JustEnergy contributes an amount up to a maximum of 2% per annum of an employee’s base earnings towards the purchase of shares, on a matching, one for onebasis. JustEnergy also has a U.S.long-term incentive plan (the“U.S.Plan”) for all regular full time and part time employees working in the UnitedStates. The U.S.Plan consists of two components, 401K plan (“401K”) and an employee share purchase plan (“ESPP”). For participants of the 401K, JustEnergy contributes an amount equal to a maximum of 4% per annum of an employee’s base earnings on a matching, one for one basis. For the ESPP, JustEnergy contributes an amount up to a maximum of 3% per annum of an employee’s base earnings towards the purchase of shares, on a matching one for one basis. Employees that wish to participate in both plans are eligible for a maximum matching of up to 5% of an employee’s baseearnings. Market Benchmarking and Comparator Groups To provide the Compensation Committee a basis for assessing the market competitiveness of compensation for the Company’s senior executives, in 2012 a peer group of comparable organizations was developed for the purpose of pay benchmarking. This industry specific peer group comprises companies that, like JustEnergy, are in the business of reselling energy supply though fixed price gas and electricity contracts to residential and commercial customers in deregulated markets, particularly those competing in the same geographic markets as JustEnergy. Given the limited number of publicly traded companies that have a business model similar to 32 JustEnergy’s, the peer group also includes similarly sized companies that trade and market natural gas and energy. This peer group is currently made up of the following companies: Exelon Energy EnerCareInc. National Fuel GasCo. NewJersey Resources Corp. WGL HoldingsInc. NRG EnergyInc. Parkland Fuel Corporation PPL Corporation Superior Plus Corp. As JustEnergy’s business continues to evolve, the Compensation Committee recognizes that it may no longer be appropriate to benchmark its compensation against certain companies in the peer group. As part of its fiscal 2017 work plan and in conjunction with Meridian, the committee is undertaking a comprehensive review of the peer group to determine what, if any, changes are required forF2017. JustEnergy Performance Graph The following graph illustrates changes from March31, 2011 to March31, 2016, in cumulative return to Shareholders, of an investment in the Common Shares of the Corporation compared to the cumulative total return on the Standard& Poor’s/TSX Composite Total Return Index (“TSXComposite”), assuming an initial investment of $100 and the reinvestment of cashdividends. March31, March31, March31, March31, March31, March31, JE 97 56 81 59 83 TSX Composite 90 96 Average NEO Total Compensation N/A The average NEO total compensation has fluctuated relatively in line with the fluctuations in total shareholder return over the period notedabove. 33 Amendments to Employment Agreements For fiscal 2017, each of Ms.MacDonald’s, Mr.Lewis’, Ms.Merril’s and Mr.McCullough’s base salary was increased by 12.5% to $731,250, USD$675,000, USD$675,000 and USD$562,500, respectively. Messrs.Kasiviswanathan’s and Davids’ base salary remains unchanged for fiscal 2017. The Compensation Committee continues to work with Meridian to determine the most effective compensation structure for the NEOs to meet the compensation principles and philosophy of JustEnergy and accordingly, amendments may be made to the NEOs employment agreements in fiscal2017. Summary Compensation Table The following table sets forth all compensation received by the NEOs from Just Energy and/or its affiliates for the periods indicated. All cash amounts payable to James Lewis, Deb Merril, Patrick McCullough and Krishnan Kasiviswanathan are payable in U.S.dollars and for purposes of the Table and notes below, unless otherwise indicated, have been converted to Canadian dollars at an exchange rate of 1.3114for their base salaries fiscal 2016 and converted at 1.2987for their annual incentive plan awards, the exchange rate on the date approved by theBoard. Annual Incentive Plan Awards STPB LTIB Name and principal position Year ended March31 Base Salary(1) $ Share- based awards(3) $ Cash $ Equity based awards ($)(4) Cash $ Equity based awards ($)(4) Pension value(5) $ All other compensation (6)(7)(8)(9) $ Total Compensation $ Rebecca MacDonald NIL NIL NIL NIL NIL Executive Chair(2) NIL NIL NIL NIL NIL NIL NIL NIL NIL NIL James Lewis, NIL NIL NIL NIL Co-President and NIL NIL NIL NIL Co-CEO(2) NIL NIL NIL NIL Deborah Merril, NIL NIL NIL NIL Co-President and NIL NIL NIL NIL Co-CEO(2) NIL NIL NIL NIL Patrick McCullough NIL NIL NIL NIL Chief Financial Officer(2) NIL NIL NIL NIL Krishnan Kasiviswanathan, NIL NIL NIL NIL Senior Vice President, Supply(2) NIL NIL NIL NIL Jonah T. Davids NIL NIL NIL NIL Executive Vice President, NIL NIL NIL NIL General Counsel and CorporateSecretary(2) NIL NIL NIL NIL Notes: The amount of base salary for each NEO disclosed in the above table reflects the amount actually received by each NEO for the year ended March31, 2016. The annual base salary for each Named Executive Officer in the above table for the year ended March31, 2016 is as follows: Ms.MacDonald ($650,000); Mr.Lewis (U.S.$600,000); Ms.Merril (U.S.$600,000); Mr.McCullough (U.S.$500,000); Mr.Kasiviswanathan (U.S.$267,500) and Mr.Davids ($300,000). Ms.MacDonald became an officer of JustEnergy on April30, 2001. Prior thereto she held the same or similar positions with JustEnergy or its predecessor. Effective April1, 2006 she became Executive Chair of JustEnergy and on March1, 2008 she assumed the additional position as Co-Chief Executive Officer which she relinquished on June25, 2008 to remain as Executive Chair. On April1, 2014, Mr.Lewis was appointed the Co-President and Co-CEO of JustEnergy, after 34 serving approximately 4years as JustEnergy’s Chief Operating Officer. On April1, 2014, Ms.Merril was appointed the Co-President and Co-CEO of JustEnergy, after serving approximately 4years as Just Energy’s Executive Vice President of Commercial Business. Mr.McCullough became Chief Financial Officer on August19, 2014. Mr.Kasiviswanathan joined JustEnergy on July22, 2014 as its Senior Vice President and Chief Risk Officer. On June1, 2015, Mr.Kasiviswanathan became JustEnergy’s Senior Vice President, Supply. Mr.Davids joined JustEnergy in December2007 as Senior Counsel and became General Counsel on April1, 2010 and the Corporate Secretary on June25,2015. This column does not include the LTR-RSGs, granted by the board in fiscal 2015 to Ms.MacDonald (200,000), to Mr.Lewis (200,000), to Ms.Merril (200,000) and to Mr.McCullough (100,000), earnable as to up to 20% thereof on each of March31, 2015, 2016, 2017, 2018 and 2019. All LTR-RSGs are as described on pages30 and 31. Just Energy’s TSR for fiscal 2016 was the 95thpercentile (seepage31). In fiscal 2016 each of Ms.MacDonald, Mr.Lewis and Ms.Merril earned 40,000LTR-RSGs and Mr.McCullough earned 20,000LTR-RSGs in fiscal 2016, valued at $308,800 and $154,400 respectively, based on the closing price of the Common Shares on the TSX of $7.72 on March31, 2016. In addition, according to the provisions of LTR-RSG grants (seepage31), the Excess TSR from fiscal 2016 was applied to fiscal 2015 and each of Ms.MacDonald, Mr.Lewis and Ms.Merril earned an additional 10,000LTR-RSGs and Mr.McCullough earned an additional 5,000LTR-RSGs for fiscal 2015. Also, 50,000RSGs were granted to Patrick McCullough on August19, 2014 as a signing bonus vesting as to one-third on the first three anniversaries of the grant date subject to continued employment on each applicable vesting date. These columns indicate the total of the non-cash portion of the annual short term and long term incentive plan awards (excluding LTR RSGs), which each of the NEOs were entitled to receive at March31, 2016 and which will be granted to each of them as equity based awards in the form of fully paid RSGs or PBGs effective March31, 2016 (the“Grant Date”). Such fully paid RSGs/PBGs vest as to one-third thereof over a three year period, subject to continued employment with JustEnergy and are exchangeable, subject to vesting, into common shares on a 1:1basis. The RSG Plan is described under “2lan” on page38. The PBG Plan is described under “2lan” on page40. Previous grants are not taken into consideration when considering/calculating new grants of share-based awards. None of the NEOs are entitled to receive any pension or defined contribution or any other form of retirement allowance. Does not include the distributions paid on RSGs/PBGs (vested and unvested), or earned LTR RSGs, which equals the amount of dividends paid quarterly on Common Shares and which, for the year ending March31, 2016 was $435,740 for Ms.MacDonald; $143,334 for Mr.Lewis; $139,955 for Ms.Merril; $51,960 for Mr.McCullough; $26,667 for Mr.Kasiviswanathan; and $20,799 for Mr.Davids. The aggregate value of perquisites and other personal benefits did not exceed $50,000 or 10% of the total of the annual salary and bonus for each of the NEOs for the year ended March31,2016. No options were granted to any NEO for the year ended March31, 2016. See the table entitled “Incentive Plan Awards” at page36 of this proxy circular. Options vest over three or five years from the grant date and expire five or ten years from the grant date. The Option Plan is described under “Option Plan” on page38 of thisCircular. This amount includes the contributions of JustEnergy towards the EPSP, DPSP, ESPP and 401K Plans, all of which are described in more detail under “Employee Benefit Plans” on page32 of the Circular. Ms.MacDonald does not participate in theplans. 35 Incentive Plan Awards Outstanding Share-based awards and option based awards The following table provides information for all awards outstanding at March31,2016. Option based awards Common Share based awards Name Number of Common Shares underlying unexercised options Option exercise price ($) Option expiration date Value of unexercised in-the-money options ($) Number of Common Share based awards that have not vested(1) (#) Market or payout value of Common Share based awards that have not vested(2) ($) Market or payout value of Common Share based awards that have vested but have not been exchanged(2) ($) Rebecca MacDonald Executive Chair NIL N/A N/A N/A James Lewis, Co-President and Co-CEO NIL N/A N/A N/A Deborah Merril, Co-President and Co-CEO NIL N/A N/A N/A Patrick McCullough Chief Financial Officer NIL N/A N/A N/A Krishnan Kasiviswanathan, Senior Vice President, Supply NIL N/A N/A N/A Jonah T. Davids Executive Vice President, General Counsel and Corporate Secretary NIL N/A N/A N/A Notes: Reflects number of unvested RSGs and PBGs, including LTR RSGs at March31,2016. Reflects the market value based on the closing price of the common shares on the TSX on March31, 2016 of $7.72, including all RSGs and PBGs, if any, recommended by the Compensation Committee on May5, 2016, and approved by the Board on May18, 2016, effective March31,2016. 36 Incentive Plan Awards- Value Vested or Earned During the Year. The following table provides information relating to the value vested or earned with respect to incentive plan awards for the year ending March31,2016. Name Option based awards- Value vested during the year ($) RSG/PBG based awards- Value vested during the year(1) ($) Non-Equity incentive plan compensation- Value earned during the year(2) ($) Rebecca MacDonald Executive Chair NIL NIL James Lewis, Co-President and Co-CEO NIL Deborah Merril, Co-President and Co-CEO NIL Patrick McCullough Chief Financial Officer NIL Krishnan Kasiviswanathan, Senior Vice President, Supply NIL Jonah T. Davids Executive Vice President, General Counsel and CorporateSecretary NIL Notes: Reflects the market value of the RSGs and PBGs that vested during the year ended March31, 2016 (including LTR RSGs) based on the closing price of Common Shares on the TSX on March31, 2016 of$7.72. Reflects the amounts contributed by the Company under the DPSP for Canadian employees and the 401K for U.S.employees. Equity Compensation Plans JustEnergy has approved four equity compensation plans for the benefit of its directors and employees. It is no longer awarding options to directors or employees pursuant to the Option Plan described below. The RSG Plan was established in June2004, has been amended several times and is used to issue RSGs to employees as a means of capitalizing bonuses otherwise payable in cash and to encourage employee share ownership and retention. The PBG Plan, approved by shareholders in 2013, is similar in substance to the RSG Plan and is used for employees that are resident outside of the UnitedStates. The DSG Plan was approved in April, 2004 and is used to encourage the ownership of equity by JustEnergy’s directors. The principal purposes of the RSG Plan and PBG Plan are to: (i)retain and attract qualified employees that JustEnergy and its affiliates require; (ii)promote a proprietary interest in JustEnergy by such employees and to encourage such persons to remain in the employ or service of JustEnergy and its affiliates and put forth maximum efforts for the success of the business of Just Energy and its affiliates; and (iii)focus management of JustEnergy and its affiliates on operating and financial performance and long-term Total Shareholder Return and profitability. Incentive based compensation plans such as the PBG and RSG Plans are an integral component of compensation for employees. The attraction and retention of qualified employees is a key factor to Just Energy’s long term strategic growth plan and the RSG and PBG Plans are intended to maintain 37 JustEnergy’s competitiveness within the North American energy marketing industry to facilitate the achievement of its long termgoals. Option Plan The officers, full-time employees and service providers of and to Just Energy are eligible to participate in the option plan. However, on February6, 2009, the board of directors adopted the policy that no further options would be granted to directors. Moreover, the Compensation Committee has no present plans to award options to NEOs as part of its compensation arrangements. The purpose of the Option Plan is to provide eligible participants with financial rewards that will encourage ownership of Common Shares, enhance JustEnergy’s ability to attract, retain and motivate key personnel and service providers and reward recipients for significant performance and cash flow growth of JustEnergy. The option plan is administered by the compensation committee. The compensation committee has the power to, among other things: (i)determine those directors, officers, employees and service providers eligible to be granted options; (ii)determine the number of common shares covered by each option; (iii)determine the exercise price for each option; and (iv)determine the time or times when options will be granted and when they are exercisable and expire. The exercise price for any option granted may not be less than the closing market price of the Common Shares on the TSX on the business day immediately preceding the day upon which the option is granted. Except as otherwise provided in individual option agreements approved by the compensation committee, options granted under the option plan are non-transferable, non-assignable and expire five or ten years from their grant date. The option plan may not be amended without shareholder approval and the consent of the TSX. The total number of Common Shares to be made available to any optionee under the Option Plan together with any Common Shares reserved for issuance under options or warrants for services and employee share purchase plans or any other share compensation arrangements to such optionee shall not exceed 5% of the issued and outstanding Common Shares at the date of the grant of theoption. All options will automatically vest immediately: (i)prior to the occurrence of a “Change of Control” (asdefined in the Option Plan); (ii)upon dismissal without cause; and (iii)in certain cases, at the end of the term of an employment agreement. If before the expiry of an option, a participant’s employment is terminated by reason of death, such option may be exercised by the legal representatives of the estate of the participant at any time on or prior to the earlier of (i)the expiry date of such option and (ii)the first anniversary of the date of death of the participant. At March31, 2016, 814,166options were available for grant under the option plan (less than 1% of the outstanding shares) and 500,000were outstanding. 2010 Restricted Share Grant Plan As described under “Compensation Discussion and Analysis”, in lieu of granting options under the option plan, a specified minimum percentage of some employee short-term discretionary performance bonuses and/or long-term targeted incentive bonuses to which NEOs and certain other employees of, and consultants to, JustEnergy are entitled (individually an “RSG Grantee”), are payable in fully paid RSGs which vest at various dates (a“Vesting Date”), ranging from immediately on the grant date (the“Grant Date”) to 5years from the Grant Date, provided that on applicable Vesting Dates the RSG Grantee continues to be an employee with or consultant to JustEnergy or an affiliate thereof. The RSG Plan is an umbrella plan which governs: (i)RSGs previously granted to a RSG Grantee under employment agreements; (ii)the grant of fully paid RSGs to employees of and consultants to JustEnergy and its affiliates, including fully paid RSGs granted as a signing bonus; and (iii)the fully paid long term retention RSGs granted to certain NEOs described under “Long Term Retention- Restricted Share Grants”. Fully paid RSG’s are, subject to vesting and the cash out option described below, exchangeable into fully paid common shares on a cumulative basis for up to 10years from the Grant Date on the basis of one common share for each fully paid RSG. The number of fully paid RSGs to which an RSG Grantee is entitled is determined on the relevant Grant Date by dividing the specified percentage of the amount of the short-term discretionary bonus or long-term targeted incentive bonus to which such Grantee is entitled and/or elects to receive, and which is payable in fully paid RSGs, by the simple or weighted average of the closing market price of the common shares on the TSX for periods ranging between 5 and 10days for RSGs 38 granted immediately prior to the Grant Date. In some cases, a fixed number of fully paid RSGs are granted to an employee in lieu of a cash bonus without reference to a simple average closing TSXprice. Pending the exchange of fully paid RSGs for common shares, the RSG Grantee is entitled to receive quarterly cash distributions from JustEnergy equal to the quarterly dividends such Grantee would otherwise be entitled to receive if the RSGs were common shares, less any applicable withholdings or other tax. All outstanding RSGs, whether or not vested, automatically vest in certain circumstances on the happening of certain events including: death, a change of control combined (other than long term retention RSGs), dismissal without cause and the inability, in certain circumstances, of JustEnergy (oran affiliate thereof) and a NEO to settle upon a further employment arrangement at the end of term. RSGs do not carry the right to vote. The total number of Common Shares which may be made available to any RSG Grantee under the RSG Plan together with any common shares reserved for issuance under options or warrants for services and employee unit purchase plans or any other unit compensation arrangements to such RSG Grantee may not exceed 5% of the issued and outstanding common shares at the Grant Date. RSGs are notassignable. The RSG Plan is administered by the Compensation Committee which has broad powers respecting the granting, vesting, term and allocation of RSGs and to interpret the RSG Plan. Without the approval of shareholders, the RSG Plan may not be amended in the following circumstances: (a)to increase the number of RSGs issuable under the RSG Plan, (b)to expand the scope of an “Eligible Person” or (c)to extend the term of a RSG benefiting an insider of Just Energy. The Board has authority to amend any other terms of the RSG Plan without shareholder approval, including altering the vesting terms, amending the termination provisions, amending any definitions. Holders of RSGs who are U.S.residents are required to exchange all RSGs which vest during a calendar year prior to the end of the calendar year in which they vested. Holders of RSGs below the “Director” employment level and those electing to exchange 500 or less RSGs on a particular quarterly exchange date may elect prior to an exchange date, in lieu of exchanging their RSGs for common shares, to require JustEnergy pay them cash equal to the closing market price of shares on the exchange date less any tax withholding obligation. On August13, 2015, the Board amended the RSG Plan to provide an option to other holders of RSGs to cash out the entire amount of vested RSGs, however such option must be agreed to by the Company and is generally used to facilitate the payment of withholding taxes on an exchange ofRSGs. As at March31, 2016, 4,591,312RSGs were available for issue under the RSG Plan (3.1% of the outstanding Common Shares) and 5,408,688RSGs have been issued under RSG Plan (3.7% of the outstanding CommonShares). The Director’s Compensation Plan The directors compensation plan (the“DSG Plan”) was approved in April, 2004. The purpose of the JustEnergy DSG Plan is to provide effective incentives for the independent directors to promote the business and success of JustEnergy by encouraging the ownership of DSGs and/or common shares. The DSGs and/or common shares are credited to a director’s DSG and/or common share account at the end of each quarter and are based upon the weighted average trading price of the common shares for the 10trading days on the TSX preceding the end of each quarter. DSGs may not be exchanged for common shares and common shares may not be issued and released to directors until the earlier of: (i)three years from the Grant Date, (ii)the day such director ceases to be a director of JustEnergy and (iii)a change of control, providing that no common shares may be issued in exchange for DSGs after the expiry of 15years from the Grant Date. As indicated above, the directors are entitled to elect to receive common shares in lieu of or in combination with DSGs. The DSGs do not carry the right to vote. Other than to change the fee structure the JustEnergy DSG Plan may not be amended without shareholder approval and the consent of theTSX. The DSG Plan also provides for the compensation of the directors of Just Energy. On May14, 2015, the DSG Plan was amended by the Board to change the fees payable to non-executive directors commencing July1, 39 2015. The annual base retainer for each outside director is $125,000. In addition, the chair of the audit committee receives an additional annual fee of $25,000 for serving as chair. The chair of each of the other committees receives an additional annual fee of $5,000. The lead director receives an additional annual fee of $25,000 to reflect his role as lead director. The non-executive directors are required to own DSGs and common shares of JustEnergy at the commencement of each financial year of JustEnergy having a value equal to two times the value of their annual $125,000 base retainer ($250,000), provided that directors shall have five years from the date of their appointment or election to become complaint with the equity holding requirement. As at March31, 2016, 147,430DSGs were available for issue under the RSG Plan (0.1% of the outstanding Common Shares) and 252,570DSGs have been issued under DSG Plan (0.2% of the outstanding CommonShares). 2013 Performance Bonus Incentive Plan The PBG Plan operates in parallel with the RSG Plan for employees resident outside of the UnitedStates. Under the terms of the PBG Plan, any eligible employee may be granted a number of PBGs, the number of which is determined by the Compensation Committee based on certain pre-defined operational, financial and growth factors contained in the employment agreements for most employees as approved by the compensation committee and board, for the purpose of increasing long term shareholder value and return. The number of PBGs to be granted to an employee will equal the result obtained by dividing an employee’s annual performance bonus by the simple average of the TSX closing price for Just Energy common shares for the five consecutive trading days preceding a Grant Date- usually JustEnergy’s year end i.e.,March31. PBGs may also be awarded to an employee in a fixed amount on a fully paidbasis. Subject to the terms and conditions of the PBG Plan, PBGs entitle the holder to be paid in three equal installments- as to one third thereof on each of the first, second and third anniversaries of the date of grant of such PBGs. On the applicable Vesting Date, JustEnergy, at its sole discretion, has the option of settling payment for the PBGs, to which the holder is entitled in the form of either cash or in common shares which may either be acquired by Just Energy on the TSX on which the common shares are listed or be issued from the treasury of JustEnergy, or some combination thereof. The PBG Plan does not contain any provisions for financial assistance to the Grantee by JustEnergy in respect of PBGs granted thereunder. To the extent the committee determines to pay all or a portion of the PBGs subsequent to a Vesting Date in JustEnergy common shares, one common share will be issued for each PBG. To the extent the committee determines to pay all or a portion of the PGBs subsequent to a Vesting Date in cash, the amount is determined equal to the product of: (i)the number of vested PBGs and (ii)the simple average closing trading price of the common shares on the TSX for the five consecutive trading days immediately preceding such Vesting Date less any withholding taxes. The PBG Plan provides that the maximum number of common shares reserved for issuance from treasury pursuant to the exchange of outstanding PBGs issuable under the PBG Plan shall be 4million, which is approximately 2% of the common shares outstanding. The aggregate number of PBGs which may be granted to any single employee shall not exceed 5% of the issued and outstanding common shares, calculated on an undiluted basis. In addition, the number of common shares: (a)issuable to insiders at any time, and (b)issued to insiders within any one year period, under all security based compensation arrangements of JustEnergy, shall not exceed 9% of the issued and outstanding common shares. The expiry date of all PBGs granted pursuant to the PBG Plan may not extend beyond December31 of the third year following the year in which the PBGs were granted. In the event of a change of control of JustEnergy, the Vesting Date(s) applicable to all outstanding PBGs will be accelerated such that the balance of the payments to be made attaching to such PBGs will be paid immediately prior to the date upon which the change of control iscompleted. Holders of PBGs, whether vested or unvested, are entitled to receive an incremental quarterly cash bonus or distribution per PBG on a dividend payment date equal to the same amount received by holders of common shares as a dividend on the JustEnergy dividend paymentdate. 40 The committee may not, without the approval of shareholders of JustEnergy, make any amendments to: (a)increase the percentage of Common Shares reserved for issuance pursuant to PBGs in excess of the 4,000,000Common Shares; (b)extend the Vesting Date of any PBG issued under the PBG Plan beyond the latest Vesting Date specified in the Grant Agreement (other than as permitted by the terms and conditions of the PBG Plan) or extend the term beyond the original Expiry Date; and (c)change the amendment provisions of the PBG Plan. Except as restricted by the foregoing, the committee may amend or discontinue the PBG Plan or PBGs granted thereunder at any time without shareholder approval provided that any amendment to the PBG Plan that requires approval of may not be made without approval of theTSX. As at March31, 2016, 2,842,409PBGs were available for issue under the PBG Plan (1.9% of the outstanding Common Shares) and 1,157,591PBGs have been issued under PBG Plan (0.8% of the outstanding CommonShares). The Company does not provide financial assistance to purchase securities under any of the above-noted compensation plans. Securities Authorized for Issuance Under Equity Compensation Plans The following table provides additional information about JustEnergy’s equity compensation plans at March31,2016: Plan Category(1) # of Common Shares Issuable upon the Exercise or Exchange of Outstanding (a) Weighted- Average Exercise Price of Outstanding: (b) # of Securities Available for Future Issuance under Plan (Excluding Common Shares in Column (a)) (c) Option Plan RSG Plan NIL DSG Plan NIL PBG Plan NIL 41 TERMINATION, CHANGE OF CONTROL AND EMPLOYMENT AGREEMENT TERMS Termination Provisions While the payment and other benefits resulting from a termination vary based on the terms of each NEO’s employment agreement, the obligations and rights, whether exercisable by an NEO or by JustEnergy, are generally the same, except as noted in the table below. The table below describes the standard treatment of certain compensation that would have become payable under existing employment agreements and compensation plans if, other than for the “Completion of Term” column, the respective NEO’s employment had terminated on March31,2016. Element of Compensation Resignation Termination for Cause Termination Without Cause Disability Completion of Term(1) Base Salary Pro-rated to departure date Pro-rated to departure date Pro-rated to departure plus 12month’s base salary(2) Pro-rated to departure date Pro-rated to departure plus 12month’s base salary Annual Bonus (STPB and LTIB) NIL NIL LTIB amount, not to exceed 150% base salary(3) Prorated LTIB to departure date(4) STPB and LTIB for completed fiscal year are payable(5) RSGs/PBGs- Vested Vested RSGs/ PBGs may be exercised by NEO Vested RSGs/ PBGs may be exercised by NEO Vested RSGs/ PBGs may be exercised by NEO Vested RSGs/ PBGs may be exercised by NEO Vested RSGs/ PBGs may be exercised by NEO RSGs/PBGs- Unvested Unvested RSGs/ PBGs are forfeited by NEO and cancelled Unvested RSGs/ PBGs are forfeited by NEO and cancelled Unvested RSGs/ PBGs vest immediately and may be exercised by NEO Unvested RSGs/ PBGs continue to vest on their normal vesting schedule and may be exercised by NEO Unvested RSGs/ PBGs continue to vest on their normal vesting schedule and may be exercised by NEO LTR-RSGs(6) LTR RSGs are forfeited by NEO and cancelled LTR RSGs are forfeited by NEO and cancelled Earned but unvested LTR RSGs vest immediately. Unearned LTR RSGs are forfeited by NEO and cancelled. Earned but unvested LTR RSGs vest immediately and may be exercised by the NEO. Unearned LTR RSGs are forfeited by NEO and cancelled Earned but unvested LTR RSGs vest immediately and may be exercised by the NEO. Benefits Cease as of last day of employment Cease as of last day of employment Cease as of last day of employment(7) Extended for 1year from departure date(8) Extended for 1year from departure date(8) Notes: Each of the employment agreements with Ms.MacDonald, Ms.Merril, Mr.Lewis and Mr.McCullough’s is for a 5year term expiring on March31, 2019. Mr.Davids’ employment agreement is for a 5year term expiring on March31, 2020. Mr.Kasiviswanathan’s employment agreement does not have a term limit and accordingly this column does not apply to him. For the NEOs other than Mr.Kasiviswanathan, the completion of term rights and obligations occurs where a comparable offer of employment is not made by JustEnergy to the respective NEO. In circumstances where a comparable offer of employment was made to the NEO in the requisite time period and the NEO chooses not to accept the offer, the provisions of voluntary resignation will be ineffect. Mr.Kasiviswanathan began employment at JustEnergy on June22, 2014 and his termination without cause severance amount is limited to 6month’s basesalary. 42 Only applies to Ms.MacDonald, Ms.Merril, Mr.Lewis and Mr.McCullough. Messrs.Kasiviswanathan and Davids would receive compensation pursuant to statutory and common law of NewYork and Ontario, respectively. Only applies to Ms.MacDonald, Ms.Merril, Mr.Lewis and Mr.McCullough. Mr.Davids is entitled to 50% of his STPB and to no LTIB. Only applicable to Ms.MacDonald, Ms.Merril, Mr.Lewis and Mr.McCullough. Earned LTR-RSGs vest on March31, 2019. See pages30 and 31 for the other terms and conditions of the LTRRSGs. Mr.Davids’ health benefits (excluding long term disability and life insurance coverage) are extended for 1year from the departuredate. Does not apply to Mr.Kasiviswanathan. Change of Control Events A “Change of Control” under JustEnergy’s incentive plans and the employment agreements of each of the NEOs other than Mr.Kasiviswanathan, is deemed to have occurred if: (a)any individual, partnership, firm, corporation, association, trust, unincorporated organization or other entity, or any syndicate or group acting or presumed to be acting jointly or in concert, offers to acquire or acquires, directly or indirectly, common shares representing 50% or more of the outstanding common shares; (b)assets of JustEnergy representing 50% or more of the net book value of JustEnergy, determined as of the date of the audited financial statements of JustEnergy then most recently published, are sold, liquidated or distributed; or (c)shareholders approve, or JustEnergy consummates, any reorganization, amalgamation, arrangement, merger, business combination, consolidation, issuance of securities, sale of assets, liquidation, dissolution or winding-up, or any combination thereof (a“transaction”), and, as a result thereof, persons who are shareholders immediately prior to such transaction would not, immediately thereafter, directly or indirectly, own securities representing de facto control of the reorganized, amalgamated, continuing, merged, surviving or consolidated entity. The RSG and PBG Plans, as well as the employment agreements of the NEOs, other than Mr.Kasiviswanathan’s agreement, provide that in the event of a Change of Control, all unvested RSGs and PBGs vest immediately prior to the Change ofControl. Pursuant to each of Ms.MacDonald’s, Ms.Merril’s, Mr.Lewis’ and Mr.McCullough’s employment agreements, in the event of termination without cause within 120days of the Change of Control, the employee will be paid his or her pro-rated LTIB to end of fiscal quarter immediately preceding departure date, not to exceed one year’s base salary. If the employee remains in the position for 120days following a Change of Control, he or she shall have the option to resign and be entitled to a cash payment equal to his or her LTIB for the fiscal year, not to exceed 150% basesalary. In the event of a Change of Control, Mr.Davids is entitled to receive a payment of three times his base salary (i)within 240days of the Change of Control, provided that he does not voluntarily resign prior to such date; or (ii)if he is terminated without cause within 240days of the Change ofControl. 43 Summary of Incremental Severance and Termination Payments The following table contains the estimated incremental payments that would be owed to each NEO pursuant to their employment agreement and pursuant to the terms of the RSG and PBG Plans, assuming that the termination event occurred on March31,2016. Termination Event Rebecca MacDonald Deborah Merril James Lewis Patrick McCullough Krishnan Kasiviswanathan Jonah Davids Resignation Nil Nil Nil Nil Nil Nil Termination for Cause(1) Nil Nil Nil Nil Nil Nil Termination Without Cause Termination Upon Disability Nil Nil Completion of Term(1)(2) N/A Payment on Termination Without Cause on Change of Control(3) Nil Notes: The amount excludes the value of accelerating the vesting of unvested RSGs, PBGs and/or earned LTR RSGs that would occur on such an event. Each of the employment agreements with Ms.MacDonald, Ms.Merril, Mr.Lewis and Mr.McCullough’s is for a 5year term expiring on March31, 2019. Mr.Davids’ employment agreement is for a 5year term expiring on March31, 2020. Mr.Kasiviswanathan’s employment agreement does not have a term limit and accordingly this row does not apply to him. For the NEOs other than Mr.Kasiviswanathan, the completion of term rights and obligations occurs where a comparable offer of employment is not made by JustEnergy to the respective NEO. In circumstances where a comparable offer of employment was made to the NEO in the requisite time period and the NEO chooses not to accept the offer, the provisions of voluntary resignation will be ineffect. Excludes the value of any RSGs or PBGs that would vest on a Change of Control and any other severance payment under a dismissal without cause. For the value of unvested RSGs and PBGs as of March31, 2016, please see the Chart under the heading “Outstanding Share-based awards and option based awards” on page36 of thisCircular. Employment Agreements- Other Terms, Conditions and Obligations The employment agreements for each of the NEOs contain other terms, conditions and obligations which relate to the financial compensation and the benefits and obligations arising on a termination of the employment relationship, including thefollowing: (a) Confidentiality.Each NEO agreement contains confidentiality provisions whereby for the duration of the NEO’s employment and for a period of time thereafter, the NEO agrees, subject to certain limited exceptions, to hold all confidential information in confidence and to comply with the polices established by JustEnergy in connection with such information. (b) Non-Competition/Nonsolication Covenants.In addition, each of the employment agreements contains non-solicitation and non-compete covenants with terms ranging between 6months to 3years following termination of theagreement. 44 OTHER MATTERS Indebtedness of Directors and Executive Officers Since the beginning of the most recently completed financial year of Just Energy, none of the current or former directors, executive officers or employees of JustEnergy or any of its subsidiaries, or any of the proposed Directors of JustEnergy, nor any of their associates or affiliates, is now or has been indebted to JustEnergy, other than for routine indebtedness, nor is or has any indebtedness of any such person been the subject of a guarantee, support agreement, letter of credit or other similar arrangement or understanding provided by JustEnergy. Interest of Informed Persons in Material Transactions Except as disclosed herein, there were no material interests, direct or indirect, of directors or executive officers of JustEnergy, any security holder who beneficially owns, directly or indirectly, or exercises control or direction over more than 10% of the outstanding common shares, or any other Informed Person (asdefined in National Instrument51-102) orany known associate or affiliate of such persons, in any transaction since the commencement of the last completed financial year of JustEnergy or in any proposed transaction which has materially affected or would materially affect JustEnergy or any of its subsidiaries. Regulatory Matters and Bankruptcies and Insolvencies No nominee for director of JustEnergy is, as at the date of this proxy circular, or has been, within 10years before the date of this proxy circular, a director or executive officer of any company that, while that person was acting in that capacity, (i)was the subject of a cease trade or similar order or an order that denied the relevant company access to any exemption under securities legislation that was in effect for a period of more than 30consecutive days, (ii)was subject to an event that resulted, after the director or executive officer ceased to be a director or executive officer, in the company being the subject of a cease trade or similar order or an order that denied the relevant company access to any exemption under securities legislation, that was in effect for a period of more than 30consecutive days, or (iii)within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold itsassets. No nominee for director of the Corporation has, within the 10years before the date of this proxy circular, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the proposed director. No proposed director has been subject to any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority, nor has any proposed director been subject to any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable security holder in deciding whether to vote for a proposed director. Interests of Certain Persons or Companies in Matters to be Acted Upon None of the principal holders of common shares of JustEnergy or any director or officer of JustEnergy or their respective subsidiaries, or any associate or affiliate of any of the foregoing persons, has or had any material interest, direct or indirect, in any transaction in the last three years or any proposed transaction that materially affected, or is reasonably expected to materially affect, JustEnergy or any of their respective affiliates, except as disclosed in this proxy circular or in the documents incorporated herein byreference. 45 2017 Shareholder Proposals To be eligible for inclusion in the management information circular for the 2017 annual general meeting of shareholders of the Corporation, shareholder proposals prepared in accordance with applicable rules governing shareholder proposals must be received at the Corporation’s at its head office, First Canadian Place, 100King Street West, Suite2630, Toronto, Ontario M5X1E1, Attention: Corporate Secretary, on or before 5:00p.m. EST on February25,2017. Additional Information Additional information relating to JustEnergy is available on SEDAR at www.sedar.com, on EDGAR at www.sec.gov or on JustEnergy website at www.justenergygroup.com. Financial information in respect of JustEnergy and its affairs is provided in JustEnergy’s annual audited comparative financial statements for the year ended March31, 2016 and the related management’s discussion and analysis. Copies of JustEnergy’s financial statements and related management discussion and analysis are available upon request from the Corporate Secretary, JustEnergy GroupInc., 100King Street West, Suite2630, Toronto, Ontario, M5X1E1. Board Approval The Board has approved the contents of this Circular and the sending of this Circular to the Shareholders of the JustEnergy. Dated at Toronto, Ontario on May27, 2016. JUST ENERGY GROUPINC. /s/ Jonah T. Davids Jonah T. Davids Executive Vice President, General Counsel and Corporate Secretary 46 Schedule A STATEMENT OF CORPORATE GOVERNANCE PRACTICES OF JUST ENERGY(1) GOVERNANCE DISCLOSURE REQUIREMENT COMMENTS 1. BOARD OF DIRECTORS (a) Disclose the identity of the directors who are independent. The eight current board members who are independent pursuant to NI58-101 are identified on page10 of this Circular. (b) Disclose the identity of the directors who are not independent, and describe the basis for that determination. Three board members are not currently independent pursuant to NI58-101 as senior officers of JustEnergy identified on pages13 to18 of this Circular which also discloses the independence status for each of the board nominees not currently directors. (c) Disclose whether or not a majority of the directors are independent. Seven of the ten nominees proposed by management for election to the board and to be voted upon on an individual basis are independent under NI58-101 and the NYSE listing standards. (d) If a director is presently a director of any other issuer that is a reporting issuer (orthe equivalent) in a jurisdiction or a foreign jurisdiction, identify both the director and the other issuer. All directorships, if any, with other public entities for each of the eleven directors proposed for election to the board and to be voted upon on an individual basis and their committee representations are set out on pages13 to18 of this Circular. (e) Disclose whether or not the independent directors hold regularly scheduled meetings at which members of management are not in attendance. If the independent directors hold such meetings, disclose the number of meetings held during the preceding 12months. If the independent directors do not hold such meetings, describe what the board does to facilitate open and candid discussion among its independent directors. The independent directors of the board and board committees meet without management in attendance at every regularly scheduled meeting, including telephone conference call meetings. Board committees meet with external consultants and professional advisors, without management in attendance. The audit committee also meets in camera with internal audit and separately with representatives of its external auditor. The number of meetings without management in attendance held during fiscal 2016 were, as regards: (i)the audit committee- 7; (ii)the compensation, human resources, environmental health and safety, committee- 5; (iii)the nominating and corporate governance committee- 3; (iv)the risk committee- 4; and (v)the board of directors- 9. All independent directors have an opportunity, through membership on one or more of the board committees (audit; compensation, human resources, environmental, health and safety; nominating and corporate governance; and risk), to participate in discussions without management and without the non-independent management director in attendance. (1) All of the Corporation’s corporate governance policies, committee mandates, including: its Code of Business Conduct and Ethics Policy, its Policy on Insider Trading, Disclosure and Confidentiality, its Whistleblower Policy, the terms of reference and chair positions for each of its Audit Committee, its Compensation, Human Resources, Environmental Health and Safety Committee, its Nominating and Corporate Governance Committee, the Risk Committee and the Executive Committee, the board of director mandate and the position description for individual directors and position descriptions for its Executive Chair, the Lead Director, Co-Chief Executive Officers and Chief Financial Officer are published on the Corporation’s website at www.justenergygroup.com. A-1 GOVERNANCE DISCLOSURE REQUIREMENT COMMENTS (f) Disclose whether or not the chair of the board is an independent director, disclose the identity of the independent chair, and describe his or her role and responsibilities. Rebecca MacDonald, the board executive chair is not independent under NI58-101. Her responsibilities are set out in the board chair position description which is available on JustEnergy’s website at www.justenergygroup.com. Mr.Weld, the lead director of the board is independent under NI58-101. His responsibilities are set out in the lead director position description which is available on JustEnergy’s website at www.justenergygroup.com. The lead director’s responsibilities include the obligation to ensure that the board discharges its responsibilities effectively and independently, in consultation with the four board committees. The lead director is the Chair of the governance and nominating committee and a member of the compensation, human resources, environmental, health and safety committee. He also regularly attends all other Committee meetings. (g) Disclosure of the attendance record of each director for all Board and Committee meetings held since the beginning of the issuer’s most recently completed financial year. The attendance of each director for all board and board committee meetings held since the beginning of the most recently completed financial year is reported in this proxy circular on page19. The average attendance rate in fiscal 2016 for all Board and Committee meetings was 95% 2. BOARD MANDATE (a) Disclose the text of the board’s written mandate. The board’s charter is included in ScheduleB tothis circular. A mandate for the individual directors is available at JustEnergy’s website at www.justenergy.com. 3. POSITION DESCRIPTIONS (a) Disclose whether or not the board has developed written position descriptions for the chair and the chair of each board committee. The position descriptions for the board chair, the lead director of the board and each individual committee chair are available on JustEnergy’s website at www.justenergygroup.com (b) Disclose whether or not the board and CEO have developed a written position description for the CEO. The Co-CEO’s position description, which has been approved by JustEnergy’s board, is available on JustEnergy’s website at www.justenergygroup.com (c) Disclose whether or not the audit committee and CEO have developed a written position description for the CFO. The CFO’s Position Description is available on JustEnergy’s website at www.justenergygroup.com. 4. ORIENTATION AND CONTINUING EDUCATION (a) Briefly describe what measures the board takes to orient new members regarding: (i) the role of the board, its committees and its directors, and (ii) the nature and operation of the issuer’s business. JustEnergy has established a formal orientation policy and program for new directors. Each new director is provided an opportunity to meet with the executive chair, co-chief executive officers and the lead director of the board and is provided with information about JustEnergy including: JustEnergy’s current disclosure documents, information on the role of the board and each of its committees; corporate and industry information; copies of all policies of JustEnergy (i.e.,Code of Conduct, Confidentiality, Trading), and, the contribution individual directors are expected to make. Specific information is provided on operations, the strategic plan, risk and risk management, governance, integrity and corporate values. New directors are encouraged to participate in an orientation program at JustEnergy’s corporate head office. A-2 GOVERNANCE DISCLOSURE REQUIREMENT COMMENTS (b) Briefly describe what measures, if any, the board takes to provide continuing education for its directors. Presentations are made to the board are each board meeting to educate and keep them informed of changes within JustEnergy and in regulatory and industry requirements and standards. Specific information is provided on risks, commodity pricing, supply and demand and the current business and commercial environment. The nominating and corporate governance committee has the specific responsibility to review information on available educational opportunities and ensures directors are aware of those opportunities. JustEnergy will pay for director education. Outside counsel have also reviewed with the directors their fiduciary, statutory and regulatory duties and responsibilities both as members of the board and board committees. Management conducts a specific session for directors on risk management. Each director is expected to participate in continuing education programs to maintain any professional designation that they may have and which would have been considered in their nomination as a director. Each director is expected to participate in programs that would be necessary to maintain a level of expertise in order to perform his or her responsibilities as a director and to provide ongoing guidance and direction to management. 5. ETHICAL BUSINESS CONDUCT (a) Disclose whether or not the board has adopted a written code for its directors, officers and employees. If the board has adopted a written code: The board has adopted a code of business conduct and ethics policy for its directors, officers and employees. The board has also adopted a whistleblower policy. (i) disclose how an interested party may obtain a copy of the written code; The code of business conduct and ethics policy and the whistleblower policy are available on Just Energy’s website at at www.justenergygroup.com are available on request to the Corporate Secretary of Just Energy. (ii) describe how the board monitors compliance with its code; and The board, through the office of JustEnergy’s legal department and the risk management group monitors compliance with the code of business conduct and ethics policy. All directors and employees are required to review the policy annually and confirm compliance. The chair of the audit committee monitors compliance with JustEnergy’s whistleblower policy. (iii) provide a cross reference to any material change reports(s) filed within the preceding 12months that pertains to any conduct of a director or executive officer that constitutes a departure from the code. The board has not granted any waiver of the code of business conduct and ethics policy in favour of a director or executive officer during the past 12months and for all of calendar 2016 to date. Accordingly, no material change report has been required or filed. (b) Describe any steps the board takes to ensure directors exercise independent judgment in considering transactions and agreements in respect of which a director or executive officer has a material interest. The executive chair of the board with the lead director of the board and the co-chief executive officers and committee chairs set the agenda for all meetings of the board and each committee thereof. They identify all transactions in respect of which a director or executive officer may have a material interest and consult with outside counsel to ensure that the approval of any such transaction is in compliance with applicable stock exchange, corporate and securities rules and policies. Independent valuations and reports are obtained and any director who may have a material interest in any such transaction is required to disclose his interest and to refrain from voting on the matter. A-3 GOVERNANCE DISCLOSURE REQUIREMENT COMMENTS (c) Describe any other steps the board takes to encourage and promote a culture of ethical business conduct. An annual certification is undertaken by all employees, directors and officers as to their knowledge of and compliance with codes and other corporate policies. Supplemental information regarding stock exchange rules, corporate structure and responsibility are provided to members of management who are subject to JustEnergy’s black-out policy through to and inclusive of the directors. 6. NOMINATION OF DIRECTORS (a) Describe the process by which the board identifies new candidates for board nomination. The board has appointed a nominating and corporate governance committee with responsibility for the identification of new candidates for recommendation to the board. The nominating and corporate governance committee annually reviews performance evaluations completed by all directors. The matrix sets out the various skills and areas of expertise determined to be essential to ensure appropriate strategic direction and is used to assist in recruiting persons to join the board. (b) Disclose whether or not the board has a nominating committee composed entirely of independent directors. If the board does not have a nominating committee composed entirely of independent directors, describe what steps the board takes to encourage an objective nomination process. The nominating and corporate governance committee is comprised of four directors, all of whom have been affirmatively determined by the board to be independent pursuant to NI58-101and the NYSE listing standards. The current members of the nominating and corporate governance committee are identified in this proxy circular in the table under “Director Attendance Record” on page19. (c) If the board has a nominating committee, describe the responsibilities, powers and operation of the nominating committee. The nominating and corporate governance committee mandate is available on JustEnergy’s website at www.justenergy.com and a report on the activities of the committee is described in section9 of this Schedule 7. COMPENSATION (a) Describe the process by which the board determines the compensation for your company’s directors and officers. The board has appointed a compensation, human resources, environmental health and safety, committee with responsibility for recommending compensation for the JustEnergy’s directors and officers to the board and to monitor compliance by JustEnergy and its affiliates with environmental, health and safety laws, rules and regulations pursuant to the EHS policy guidelines approved by the committee and the board. The Executive Chair and the Presidents and Co-CEO’s and CFO’s compensation are approved by the independent directors of the board based on the recommendation of the compensation, human resources, environmental health and safety committee. The board retained the services of an outside independent compensation firm in 2016 to comment and advise on JustEnergy’s approach to compensation and the compensation paid to the named executive officers. The nominating and corporate governance committee reviews periodically the adequacy and structure of director compensation and makes recommendations to the board designed to ensure the directors’ compensation realistically reflects the responsibilities, time commitments and risks of the directors. A-4 GOVERNANCE DISCLOSURE REQUIREMENT COMMENTS To align the interests of directors to those of shareholders, the directors and shareholders approved the directors’ compensation plan in May2015, which requires the directors to receive $15,000 of their annual retainer in deferred share grants and/or common shares of JustEnergy and enables the directors to elect to receive all or a portion of their remaining compensation in the form of deferred share grants and/or common shares of JustEnergy. For information about the compensation paid to directors for the year ending March31, 2016 see “Directors Compensation Table” on page21 andthe Director’s Compensation Plan on page39 of this proxy circular. (b) Disclose whether or not the board has a compensation committee composed entirely of independent directors. If the board does not have a compensation committee composed entirely of independent directors, describe what steps the board takes to ensure an objective process for determining such compensation. The compensation, human resources, environmental health and safety committees, is comprised of four directors all of whom have been affirmatively determined by the Board to be independent pursuant to NI58-101 and the NYSE listing standards. The board has determined that the payment of legal fees to firms which serve as general outside counsel to JustEnergy or outside counsel on matters relating to material transactions and where one of its directors is a partner has not and should not affect or compromise the ability of the director to act independently and where matters requiring a vote of the full board relate to issues on which JustEnergy has received advice from the related law firm, the director partner declares his interest and refrains from voting on the matter. Regardless, Mr.Brussa who has experience and expertise in executive compensation, does not serve as independent members of the committee. (c) Disclose the identity of the consultant or advisor retained to assist in determining the compensation for any of the directors or officers In arriving at the compensation levels paid by JustEnergy to its executive officers, a number of factors are taken into account including the expertise and experience of the individual, the length of time the individual has been in the position, the personal performance of the individual measured against a matrix of performance factors, the overall performance of JustEnergy measured against the achievement of several corporate targeted criteria (including the attainment of JustEnergy of several financial targets including: base EBITDA, funds from operations, embedded gross margins and total shareholder return), and a subjective evaluation considering peer-company market data provided by independent compensation consultants retained by JustEnergy in 2012, 2013, 2014 and 2015 to advise on various aspects of executive compensation as described in the circular. It is believed that the information available and the factors considered in determining executive compensation is sufficient in helping to determine the appropriate level of executive compensation. In fiscal 2016, the Committee retained Meridian Compensation Partners to provide advice on its executive compensation. (d) If the board has a compensation committee, describe the responsibilities, powers and operation of the compensation committee. The compensation, human resources, environmental health and safety committee mandate is attached as ScheduleC tothis proxy circular and a discussion and analysis of the compensation paid to the named executive officers for which the committee has significant responsibility begins on page25 of this circular. A-5 GOVERNANCE DISCLOSURE REQUIREMENT COMMENTS 8. OTHER BOARD COMMITTEES (a) If the board has standing committees other than the Audit, Compensation and Nominating Committees, identify the committees and describe their function. The board has established a risk committee and a finance committee whose functions are discussed below. There are no other additional standing board committees. Generally, the functions of the risk committee, which consists of four outside directors, is to be satisfied that management of JustEnergy and each affiliate has implemented effective systems to identify significant risks of the business and changes to these risks and to review regularly the adequacy of and compliance with the risk management policy and risk procedures to assist the board in fulfilling its oversight responsibilities and to review reports from the internal auditor on these matters. The Finance committee’s general responsibility is to analyze, review and provide guidance to senior management with respect to the Company’s capital structure, including but not limited to securities issuances and retirements (debt and equity), shareholder dividends (both ordinary and extraordinary), share repurchase authorizations, stock splits and reverse stock splits. 9. ASSESSMENTS (a) Disclose whether or not the board, its committees and individual directors are regularly assessed with respect to their effectiveness and contribution. If assessments are regularly conducted, describe the process used for the assessments. The nominating and corporate governance committee conducts a full evaluation of the effectiveness and performance of the board, all board committees and members thereof and individual directors annually. The evaluation also includes self-evaluations pursuant to which each director evaluates his performance. The evaluation consists of a director’s questionnaire the results of which are tabulated and analyzed through the lead director and the chair of the nominating and corporate governance committee. Results of the questionnaire are presented to the nominating and corporate governance committee and the board and the results are reviewed, as necessary and appropriate, by the lead director with each of the individual directors. DIRECTOR TERM LIMITS Disclose whether or not the issuer has adopted term limits for the directors on its board or other mechanisms of board renewal and, if so, include a description of those director term limits or other mechanisms of board renewal. The board has approved a Policy on Board Diversity and Renewal which includes term limits and a retirement policy for directors. See page10 of the Circular. POLICIES REGARDING THE REPRESENTATION OF WOMEN ON THE BOARD Disclose whether the issuer has adopted a written policy relating to the identification and nomination of women directors. The board has adopted a Policy on Women on Boards as part of its Policy on Board Diversity and Renewal. See page12 of the circular “Women on Boards”. A-6 GOVERNANCE DISCLOSURE REQUIREMENT COMMENTS CONSIDERATION OF REPRESENTATION OF WOMEN IN THE DIRECTOR IDENTIFICATION AND SELECTION PROCESS Disclose whether and, if so, how the board of nominating committee considers the level of representation of women on the board in identifying and nominating candidates for election or re- election to the board. Having established a target or guideline for women on boards, the nominating and corporate governance committee plans to identify a process to enable the Company to meet its target within a reasonable period of time. CONSIDERATION GIVEN TO REPRESENTATION OF WOMEN IN EXECUTIVE OFFICER APPOINTMENTS Disclose whether and, if so, how the issuer considers the level of representation of women in executive officer positions when making executive officer appointments. The Company encourages the identification of women to hold executive officer positions. 33% of the Company’s current NEOs are women. ISSUER’S TARGETS REGARDING THE REPRESENTATION OF WOMEN ON THE BOARD AND IN EXECUTIVE OFFICER POSITIONS Disclose whether the issuer has adopted a target regarding women on the issuer’s board. See item11 above. NUMBER OF WOMEN ON THE BOARD AND IN EXECUTIVE OFFICER POSITIONS Disclose the number and proportion (inpercentage terms) of directors on the issuer’s board who are women. At present, 18% of the directors on JustEnergy’s board are women, an increase from 11% in 2014/2015. After the June28, 2016 annual meeting, 20% of the directors will be women. OTHER The board has developed a “policy on engagement with shareholders on governance” which requires JustEnergy to conduct on an annual basis a “Say on Pay” vote by its shareholders. See page8 of the proxy circular. The board has developed a policy on “Board Overboarding”. See page12. JustEnergy’s corporate governance guidelines state that the board is responsible for the stewardship of JustEnergy and overseeing the business and affairs of JustEnergy. Any responsibility that is not delegated to senior management or a board committee remains with the full board. In addition, the board, in conjunction with senior management, determines the limits of management’s responsibilities and establishes annual corporate objectives which management is responsible for meeting. OTHER CORPORATE GOVERNANCE MATTERS The NewYork Stock Exchange Corporate Governance Listing Standards JustEnergy, a “foreign private issuer” in the UnitedStates, may rely on home jurisdiction listing standards for compliance with the NYSE corporate listing standards but must comply with the following NYSE rules(i) the rule (section303A.06) requiring the audit committee to meet the requirements of Securities Exchange A-7 Commission (“SEC”) Rule10A-3 of the Securities Exchange Act 1934, as amended; (ii)the requirement (section303A.11) for JustEnergy to disclose its annual report or on its website any significant differences between its corporate governance practices and the NYSE listing standards; (iii)the requirement (section303A.12(b)) for JustEnergy’s CEO to notify in writing the NYSE after any executive officer becomes aware of any non-compliance with the applicable provisions of NYSE corporate governance listing standards, and, (iv)the requirement (section303A.12(c) for JustEnergy to submit an executed Annual Written Affirmation affirming JustEnergy’s compliance with audit committee requirements of SEC Rule10A-3 of the Exchange Act or, as may be required form time to time, an interim written affirmation to the NYSE in the event of certain changes to the audit committee membership or member’s independence and that JustEnergy has provided its statement of significant corporate governance difference as required to be included in its annual report to shareholders or on itswebsite. As required by the NYSE, a statement of the significant differences between JustEnergy’s current corporate governance practices and those currently required for U.S.companies listed on the NYSE is available on JustEnergy’s website at www.justenergygroup.com. A-8 Schedule B JUST ENERGY GROUPINC.- BOARD MANDATE Our Main Responsibilities We provide the supervision necessary for: 1. Disclosure of Reliable and Timely Information to Shareholders- the Shareholders depend on us to get them accurate and relevant information. 2. Approval of Strategy and Major Policy Decisions of Just Energy- we must understand and approve where JustEnergy is going, be kept current on its progress towards those objectives and be part of and approve any major decisions. 3. Evaluation, Compensation and Succession for Key Management Roles- we must be sure that the key roles have the right people, that they are monitored and evaluated by us and that they are appropriately compensated to encourage JustEnergy’s long-term success. 4. Oversight of the Management of Risks and the Implementation of Internal Controls- we must be satisfied that the assets of JustEnergy are protected and that there are sufficient internal checks andbalances. 5. Effective Board Governance- to excel in our duties we need to be functioning properly as a Board- strong members with the right skills and the right information and generally to be responsible for the development of JustEnergy approach to corporate governance. Independence is Key The Board of Directors understands that we must be independent of the management of JustEnergy. To enhance our independence we have implemented thefollowing: - A majority of the members of the Board are independent - All Committees are composed solely of non-management directors - The Board and its Committees can meet independently of management at any time - The Board and its Committees can hire their own independent advisors - An independent lead Director with a clear mandate provides leadership for the independent directors - A policy requires all Directors to hold deferred share grants or shares as part of the Boardretainer - The provision of high-quality information for Directors- orientation for new directors, meaningful presentations, access to management and sufficient time to reviewmaterial We know independence requires more- it requires preparation for meetings, understanding the issues, strength, commitment, integrity and an inquiringmind. B-1 Our Composition Our number shall be as provided for in accordance with JustEnergy’s By-laws from time to time and shall comply with the rules of board composition established by the Nominating and Corporate Governance committee of JustEnergy. Each director shall possess the qualities set out in the Position Description for Directors and the Position Descriptions for Directors in their role as Chair of each Board Committee. We will create Committees from time to time and will delegate certain functions to them. Each of these Committees has a written Mandate. These Mandates are reviewed on a regular basis and are updated and amended as often as needed to respond to the evolving regulatory and market environment in which JustEnergy operates. Independent Functioning of Board and Committees The Board is responsible for establishing the appropriate procedures to ensure that the Board, Committees and individual Directors can function independently of management to the extent considered necessary or desirable by Directors. The Board can retain independent professionals. Each Committee can retain and terminate independent professionals and each has the sole authority to approve all fees payable to an Independent professional. Any Director can retain an independent professional with the prior approval of the Nominating and Corporate Governance Committee. Each Committee and the Board can conduct all or part of any meeting in the absence of management, and it is the Board’s policy to include such a session on the agenda of each regularly scheduled Boardmeeting. Each Committee chair can also require the Corporate Secretary to convene a meeting of the Board or a Committee to be held in the absence of management or to reserve an agenda item at any Board or Committee meeting for business to be conducted in the absence of management. Each Director can request such a meeting or reserved agenda item by contacting a Committee Chair. Meetings The Board meets a minimum of four times per year. For regularly scheduled meetings, an agenda for each Board meeting and other documents for consideration are sent by courier to all Directors about one week in advance of each meeting. For special meetings of the Board, best efforts are made to distribute materials to the Directors as far in advance as practicable. A complete Board package, which includes all material for the meeting, is provided to each Director prior to the commencement of eachmeeting. Specific Duties and Responsibilities The Board has the following specific duties and responsibilities, which may be delegated to Committees of the Board, in whole or in part, with ongoing reporting by the Committees to theBoard: Strategic Planning The Board is responsible for the strategy and fundamental goals of JustEnergy for all aspects of its undertaking. This responsibility includes the adoption of a strategic planning process; convening annually a strategic planning meeting involving the Board and executive management, approving strategic plans, which take into account, among other things, the major opportunities and risks of Just Energy; and overseeing the implementation of strategic plans and monitoring performance against such plans. This responsibility also includes reviewing and approving all major strategy and policy recommendations including the financial plan and approving operating budgets, and specific requests for major acquisitions. B-2 Risk Management The Board is responsible for ensuring that the appropriate policies and procedures are in place to protect the assets and commodity hedging policies of JustEnergy and assure its viable future. The Board is also responsible for identifying the principal risks of all aspects of JustEnergy’ business and ensuring the implementation of appropriate systems to manage theserisks. Internal Controls and Management Information Systems The Board is responsible for overseeing and monitoring the integrity of Just Energy’ internal controls and procedures, management information systems and audit procedures, and overseeing the appropriate operation of Energy Savings including compliance with all applicable legal and regulatory requirements through financial and other management information systems, and appropriate inspection, compliance and control systems. The Board is responsible for ensuring that financial reporting and financial control systems are adequate and operating, and approving the quality and sufficiency of information provided to theDirectors. Communications Policy The Board is responsible for establishing a communications policy for Just Energy and overseeing the maintenance of effective unitholder and stakeholder relations through JustEnergy’s communications policy and programs so that accurate and timely material information is disseminated to and feedback is accommodated from shareholders. Director Orientation and Assessment The Board is responsible for ensuring there is an appropriate, formal orientation program for new directors and for assessing the effectiveness and contribution of the Board, Committees and all Directors annually. The Board is also responsible to ensure that the Directors have the necessary financial, energy, marketing, regulatory, human resource and compensation expertise. Evaluation, Compensation and Succession Planning The Board is responsible for overseeing the effective operation of JustEnergy by appointing, assessing performance of, compensating, disciplining and succession planning for all senior JustEnergy officers. The Board is responsible for ensuring the senior management team has the appropriate qualities and competencies to meet the expectations set by the Board. The Board is responsible for approving the compensation of the senior management team and the compensation policies of JustEnergy, including reviewing the adequacy and form of compensation of directors. The board is responsible for developing a position description for the Board members, the Executive Chair, the Co-Chief Executive Officers, the Chief Financial Officer, the Lead Director, the Vice Chair, the Corporate Secretary and the Chair of each Board Committee which, together with other Board approved policies and practices, should provide for a definition of the limits to management’s responsibilities. The Board is responsible for approving the objectives of JustEnergy to be met by the Co-Chief Executive Officers. General The Board is responsible for monitoring the effectiveness of JustEnergy’s’ corporate governance practices and approving any necessary changes, as required. The Board is responsible for establishing general JustEnergy policies and performing other tasks required by law. The Board is also responsible for ensuring compliance with and monitoring all policies approved by the Board including (i)the Code of Business Conduct and Ethics Policy and (ii)the Policy on Insider Trading, Communications and Confidentiality. (Adopted by the Board on November17, 2010) B-3 Schedule C JUST ENERGY GROUPINC. (the“Company”) COMPENSATION, HUMAN RESOURCES, HEALTH, SAFETY AND ENVIRONMENTAL COMMITTEE TERMS OF REFERENCE (asamended November 13, 2014) For purposes of the Terms of Reference the terms set forth below shall have the meanings opposite. “Applicable Law” means: (a)the by-laws, rules and policies of the Toronto Stock Exchange and the NewYork Stock Exchange (including section303A.05 of the NYSE Company Manual to the extent applicable to a foreign private issuer); (b)applicable Canadian and provincial securities legislation, rules and policies; (c)the U.S.Securities Act of 1933 and the Securities and Exchange Act of 1934 and all orders, rules and polices passed pursuant thereto; (d)the Sarbanes Oxley Act of 2002 and the Dodd- Frank Wall Street Reform and Consumer Protection Act of 2010 and all directories, orders, policies etc., to the extent applicable to a foreign private issuer; and (e)such other legislation, policies and rules as may from time to time affect the constitution of the Committee and its responsibilities as herein provided; “Board” means the board of directors of the Company; “Co-CEOs” means the Co-Chief Executive Officers; “CFO” means the Chief Financial Officer; “Committee” means the Compensation, Human Resources, Environmental, Health and Safety Committee; “EC” means the Executive Chair; “NEOs” means the five highest paid executive officers of the Company and itsaffiliates. COMPOSITION • The Committee will be comprised of a minimum of three directors, all of whom must be independent Directors under the rules for Director independence under Applicable Law including as set out in section303A.02 of the NYSE CompanyManual. • The membership of the Committee will represent a diverse background of experience and skills including members with energy, human resources, financial, management and health, safety and environmental experience. • The Board will appoint the members of the Committee annually at the first meeting of the Board after the annual general meeting of shareholders. • Committee members will be appointed for a one year term and may be reappointed subject to the discretion of the Board having regard to the desire for continuity and for periodic rotation of Committee members. • One of the members who is not an executive officer or full-time employee shall be appointed Committee Chair by theBoard. C-1 • The Committee shall appoint a Secretary (whoshall be the Corporate Secretary of the Company) to assist in developing agendas, preparing material for Committee members and carrying out such other administrative tasks as the Committee maydelegate. • The Committee may request other outside board members (whether or not independent) to participate in meetings of the Committee. Outside directors who are not independent shall not have a vote. RESPONSIBILITY • The Committee’s primary purpose is to assist the Board in fulfilling its oversight responsibilities with respect to: (i)key compensation and human resources policies; (ii)the compensation of each of the NEOs and directors; (iii)executive management succession and development; (iv)health, safety and environmental matters; and (v)all other matters normally associated with compensation and policies under ApplicableLaw. AUTHORITY • The Board will establish the mandate and define the authority of theCommittee. • The Committee may retain persons having special expertise to assist the Committee in fulfilling its responsibilities including compensation consultants or experts qualified under Applicable Law and may determine their mandates and compensation all of which shall be disclosed as required under ApplicableLaw. MEETINGS • The Committee will meet at least four times a year. Meetings will be scheduled to facilitate the annual review of salaries, the award of bonuses, the approval of share options, restricted share grants, deferred share grants and shares issuable pursuant to the Company’s share option plan, restricted share grant plan and the directors’ compensation plan, if any, and all other aspects relating to compensation and human resource issues and health, safety and environmental issues affecting the Company and its affiliates all of which will be subject to Board approval. Additional meetings will be held as deemed necessary by the Committee Chair. • Meetings of the Committee shall be validly constituted if a majority of the members of the Committee are present in person or by telephone conference. • To expedite the review of matters, the Committee may meet in combination with the members of the Nominating and Corporate Governance Committee. REPORTING • The minutes of all meetings of the Committee will be taken by the Committee Secretary and be provided to the Board. Oral reports by the Chair on recent matters not yet minuted will be provided to the Board at its next meeting. Minutes of all Committee meetings will be subsequently reviewed and approved by theCommittee. • Supporting schedules and information reviewed by the Committee will be available for examination by any director upon request to the Secretary of theCommittee. C-2 ROLE • The role of the Committee is to assist the Board in fulfilling its oversight responsibilitiesto: - ensure that the compensation policy and philosophy supports the Company’s strategic objectives; - ensure that incentive programs are designed to motivate the NEOs and senior managers to achieve or exceed corporate objectives and to enhance shareholder value while at the same time ensuring that safeguards are in place such that NEOs and other executive officers are not encouraged and do not take inappropriate or excessive risks; - ensure that appropriate human resource policies are in place; - ensure that risks, if any, arising from compensation policies are not reasonably likely to have a material adverse effect on the company; - review the response by the Company or its affiliates, as the case may be, to health, safety and environmental issues including compliance with Applicable Law, regulatory requirements and industry standards; - monitor executive management succession and development; - ensure that the compensation decisions of senior managers are not self-serving and that there is reasonable consistency in the application of the compensation policy. Note: it is not the role of the Committee to examine the details of bonus formulae, or the performance of individuals and related salary increases, except for the NEOs. The Committee may question apparent gross discrepancies and seek clarification as to how the policy has been applied, but it will leave detailed administration of compensation matters for persons other than the NEOs to the senior executive officers. - review National Policy58-201 entitled “Corporate Governance Guidelines” a copy of which is attached hereto as Schedule“A” toensure that the Committee complies with the principles thereof that address compensation and human resource matters including sections3.15, 3.16 and3.17 of ScheduleB andensuring that the Company complies with Form58-101F1 entitled “Corporate Governance Disclosure” a copy of which is attached hereto as part of ScheduleA. - review National Policy51-102 entitled “Continuous Disclosure Obligations” to ensure compliance with Form51-102F6 ie.,“Statement of Executive Compensation” as amended from time totime. - Ensure that NEOs and directors do not purchase financial instruments, including prepaid variable forward contracts, equity swaps, collars or units of exchange funds that are designed to hedge or offset a decrease in market value of equity securities granted as compensation or held directly or indirectly, by an NEO or director. RESPONSIBILITIES • The Committee is responsible for: - at the beginning of each fiscal year, setting the envelope for aggregate bonuses for the forthcoming year for the NEOs and all senior executive officers including the approval of all executive bonusplans. - setting the compensation of the EC, the Chief Executive Officers and CFO and the fees to be paid, shares and deferred share grants to be owned or options or other rights to be granted to Directors and members of Committees of theBoard; C-3 - reviewing the performance of the NEOs annually or more frequently if deemed necessary by the Committee. Setting the senior executive officer’s compensation comprising salary, bonus and any other incentive compensation for the NEOs provided for in their employment agreements. In consultation with the Co-CEOs establishing his personal objectives (including corporate objectives) which the Co-CEOs is responsible for meeting for the followingyear; - reviewing the performance and approving the compensation, including salaries, bonuses and other incentives, of executive officers of the Company and the heads of each subsidiary or division, on the recommendation of theCo-CEOs; - annually (i)prepare a report on the EC, Co-CEOs and CFO’s compensation from Management or, in the Committee’s discretion, an independent consultant; (ii)evaluate the performance of the EC, Co-CEOs and CFO’s considering the Position Descriptions of the EC, Co-CEOs and CFO’s, and the EC, Co-CEOs’s and CFO’s short-term and long-term corporate goals and objectives and performance measurement indicators; and (iii)recommend annual EC, Co-CEOs and CFO compensation, including a long-term incentives component determined considering the Company’s performance and relative shareholder returns, the value of similar incentive awards to EC, Co-CEOs and CFO at comparable companies and the awards given to the Company’s past EC, CEOs and CFO. Based on the evaluation, in the Committee’s discretion, make recommendations to the independent directors of the Board for consideration. The independent directors have sole authority to determine annual EC, Co-CEOs and CFO compensation. The Committee, in its discretion, may approve a long-term incentive award (with or without ratification from the Board) as may be required to comply with applicable taxlaws. - annually review temporary successors for the EC, Co-CEOs and CFO in case of absence or disability and, in the Committee’s discretion, make recommendations to the Board for consideration. - annually review, with the Nominating and Corporate Governance Committee (NCGCommittee) and the EC, Co-CEOs and CFO the Position Description for the EC, Co-CEOs and CFO and, in the Committee’s discretion recommend any changes to the Board for consideration. - developing and documenting the compensation policy and philosophy of the Company and any changes thereto for approval by the Board to enable the Company to recruit, retain, and motivate performance-oriented executives so that their interests are aligned with the interests of the Company and the shareholders of theCompany; - approving fringe benefit programs on the recommendation of the Co-CEOs; - establishing and administering incentive compensation programs and monitoring their effectiveness; - establishing and administering the share option program, the restricted share grant plan and the directors compensation plan and approving amendments thereto, all subject to the approval of the Board ofDirectors; - reviewing the Statement of Executive Compensation required to be prepared under applicable corporate and securities legislation and regulation including the disclosure concerning members of the Committee and settling the reports required to be made by the Committee in any document required to be filed with a regulatory authority and/or distributed to shareholders including the Report of the Compensation Committee. - at the request of the Co-CEOs, reviewing any other matter affecting the hiring, terms of employment and dismissal of employees, including the terms of employment contracts. C-4 - reviewing the views and positions of independent organizations (such as the Risk Metrics Group and the Canadian Coalition on Good Governance) representing institutional shareholders in the context of the Company’s compensation objectives and components of executive compensation. - reviewing with management whether the policies relating to health, safety and environmental issues including compliance with applicable legislation, regulatory requirements and industry standards are being effectively implemented. - reviewing and considering as appropriate, reports and recommendations issued by the Company and its affiliates relating to health, safety and environmental issues, together with management’s response thereto. - ensuring that the Company and each affiliate thereof that may be subject to legislation, regulation and/or other requirements relating to health, safety and environmental issues (i.e.such as National Energy Corporation) establishes an internal health, safety and environmental committee with terms of reference approved by the Committee which terms of reference shall include a requirement that: (i)the minutes of all meetings and proceedings of such committees are forwarded to the Chair of the Committee and (ii)all significant health, safety and environmental issues are brought to the attention of the Chair of theCommittee. - establishing policies for approval by the Board relating to or as required by Applicable Legislation from time totime. - ensuring that the Terms of Reference for the Committee are published on the Company’s website. • The Lead Director, in consultation with the Chair of the Committee, will periodically review the effectiveness of the Committee, the performance of each Committee member and each of the directors of theCompany. This document should be read in conjunction with the Nominating and Corporate Governance Committee’s Terms ofReference. (Approved by the Board of Directors on November13, 2014 to become effective immediately) C-5 1 First Canadian Place, 100 King Street West, Suite 2630, Toronto, OntarioM6X 1E1 www.justenergygroup.com DOCUMENT 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Just Energy Group Inc. (Registrant) Date: June2, 2016 By: /s/ Jonah T. Davids Name:Jonah T. Davids Title:Executive Vice President, General Counsel and Corporate Secretary
